Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 1 of 110 PageID #:
                                     3384



               allegedly separately operated companies owned by Defendant Auto, and utilized
               employees of separately operating companies owned by Defendant, to cause, engage
               in, or manage activities to:

                   1) create, establish, and operate an enterprise known as the state farm group
                       with purposeful knowledge and intent to:
                           a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                          c) conduct a single entity fraud scheme designed to defraud parties
                          d) engage in association in fact enterprises engaged in racketeering
                              activities
                          e) manage and operate association in fact relationships in a complex and
                              confusion operational manner which:
                                 i. was designed to conduct racketeering activities
                                ii. hired third party attorneys to commit
                                             1) acts of fraud upon consumers of state farm products ’
                                             2) acts of fraud upon the court system of the states and
                                                 the federal government
                                             3) acts of criminalities under false pretenses
                                             4) and engage in third party criminal acts for hire,
                                                 whether the attorney had direct knowledge of the
                                                 crime, or the Count 1 defendants or their enterprises
                                                 concealed the crime from said attorney by acts of
                                                 fraud, and failure to disclose material fact.
                          f) operate an enterprise without full disclosure of their intent, their acts
                              of fraudulent activity, their affiliation with enter rises engaged in
                              racketeering activities, their corporate management policies, their
                              operational structure of subsidiary companies owned by state farm,
                              the intent and operation of association in fact enterprises harbored in
                              companies owned by Defendant Auto to:
                                   i. members of ‘state farm automobile insurance company’
                                   ii. government regulators
                               iii. banking officers, and banicing institutions in general
                               iv. purchasers of debentures sold by ‘state f rm’ enterprises.
                                   v. purchasers of ‘state farm’ products
                               vi. depositors in ‘state farm bank fsb

                   2) create, establish, direct, manage, authorize and participate in the furtherance
                       of patterns of fraud and racketeering activities by:
                           a) issuance of directives to employees of the enterprises including:
                                   i. ‘national corporate policies’
                                   ii. memorandums
                               iii. training manuals
                               iv. claims and policy handling procedures manuals
                                v. sales directives and training manuals
                               vi. marketing directives and training manuals


PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 204 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 2 of 110 PageID #:
                                     3385



                               vii. contracts between joint enterprises
                              viii. contracts with third party agents, and agencies, including law
                                       firms
                               ix. instruction manual to attorneys.


                          b) issuances of directives to third party agents of the enterprises
                              including:
                                   i. national corporate policies
                                   ii. memorandums
                               iii. training manuals
                                iv. claims and policy handling procedures manuals
                                 v. sales directives and training manuals
                                vi. marketing directives and training manuals
                               vii. contracts between joint enterprises
                              viii. contracts with third party agents, and agencies, including law
                                       firms
                               ix. instruction manual to attorneys.


                          c) issuances of proposals’, resolutions, and analysis of operations, in
                              order to conduct fraudulent activities, criminalities, frauds, and
                              patterns of racketeering activities including:
                                  i. ‘national corporate policies’
                                 ii. memorandums
                               iii.  training manuals
                                iv.  claims and policy handling procedures manuals
                                 V.  sales directives and training manuals
                               vi.   marketing directives and training manuals
                               vii.  contracts between joint enterprises
                              viii.  contracts with third party agents, and agencies, including law
                                     firms
                               ix.     instruction manual to attorneys.


                      creation of, usage of, participation in, and furtherance of the ‘single entity
                      fraud scheme’ with knowledge and intent to:
                          a) defraud parties, such as the plaintiffs.
                          b) defraud banking institutions
                          c) conduct a single entity fraud scheme designed to defraud parties
                          d) engage in association in fact enterprises engaged in racketeering
                              activities
                          e) manage and operate association in fact relationships in a complex and
                              confusion operational manner which:
                                i. was designed to conduct racketeering activities
                               ii. hired third party attorneys to commit
                                            1) acts of fraud upon consumers of ‘ state farm products’
                                            2) acts of fraud upon the court system of the states and
                                                the federal government


PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 205 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 3 of 110 PageID #:
                                     3386



                                            3) acts of criminalities under false pretenses
                                            4) and engage in third party criminal acts for hire,
                                                 whether the attorney had direct knowledge of the
                                                 crime, or the Count 1 defendants or their enterprises
                                                 concealed the crime from said atto ney by acts of
                                                 fraud, and failure to disclose material fact.
                          f) operate an enterprise without full disclosure of their intent, their acts
                              of fraudulent activity, their affiliation with enterprises engaged in
                              racketeering activities, their corporate management policies, their
                              operational structure of subsidiary companies owned by state farm,
                              the intent and operation of association in fact enterprises harbored in
                              companies owned by Defendant Auto to:
                                  i. members of state farm automobile insurance company
                                ii. government regulators
                               iii. banicing officers, and banking institutions in general
                               iv. purchasers of debentures sold by ‘state farm’ enterprises.
                                   v. purchasers of ‘state farm’ products
                               vi. depositors in ‘state farm bank fsb
                          g) create, establish, direct, manage, authorize and participate in the
                              furtherance of patterns of fraud and racketeering activities by:
                                 i. issuance of directives to employees of the enterprises
                                        including:
                                              1) ‘national corporate policies’
                                              2) memorandums
                                              3) training manuals
                                              4) claims and policy handling procedures manuals
                                              5) sales directives and training manuals
                                              6) marketing directives and training manuals
                                              7) contracts between joint enterprises
                                              8) contracts with third party agents, and agencies,
                                                  including law firms
                                              9) instruction manual to attorneys.

                                   ii. issuances of directives to third party agents of the enterprises
                                        including:
                                              1) ‘national corporate policies’
                                              2) memorandums
                                              3) training m nuals
                                              4) claims and policy handling procedures manuals
                                              5) sales directives and training manuals
                                              6) marketing directives and training manuals
                                              7) contracts between joint enterprises
                                              8) contracts with third party agents, and agencies,
                                                  including law firms
                                              9) instruction manual to attorneys.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 206 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 4 of 110 PageID #:
                                     3387



                               iii. issuances of proposals , resolutions, and analysis of
                                       operations, in order to conduct fraudulent activities,
                                       criminalities, frauds, and patterns of racketeering activities
                                      including:
                                             1) ‘national corporate policies’
                                             2) memorandums
                                             3) training manuals
                                             4) claims and policy handling procedures manuals
                                             5) sales directives and training manuals
                                             6) marketing directives and training manuals
                                             7) contracts between joint enterprises
                                             8) contracts with third party agents, and agencies,
                                                 including law firms
                                             9) instruction manual to attorneys.

                   4) Authorize the usage of, participate in the usage of, approve the usage of, and
                       / or engage in marketing activities, sales activities, or operational activities of
                       an individual enterprise which used the term ‘state farm’ instead of the full
                       legal, and lawfully registered company enterprise name such as, ‘State Farm
                       Mutual Automobile Insurance Company, or State Farm Fire and Casualty
                       Company, or State Farm Lloyds, or State Farm Lloyds Inc in any form of
                       communication to any party, including:
                            a) use in marketing materials
                            b) use in sales activities
                            c) use in claims activities
                            d) usage in general conversation
                            e) use in interviews
                            f) use in reports to
                                    i. members of state farm mutual automobile insurance company
                                  ii. govern ent officials
                                 iii. given in testimony to govermnent officials
                                 iv. given in conversation with government regulators

                   5) Engage in interstate sales and marketing activities using the term ‘state farm’
                       to obscure the operational differences between the ‘state farm’ and the 25
                       companies owned by Defendant Auto, and the association in fact enterprises,
                       with the knowledge such usage would affect interstate commerce, in order to:

                           a) create, establish, and operate an enterprise known as ‘the state farm
                               group’ with purposeful knowledge and intent to:
                                  i. defraud parties, such as the plaintiffs.
                                 ii. defraud banking institutions
                                iii. conduct a single entity fraud scheme designed to defraud
                                       parties
                                             1) engage in association in fact enterprises engaged in
                                                 racketeering activities


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 207 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 5 of 110 PageID #:
                                     3388



                                             2) manage and operate association in fact relationships
                                                 in a complex and confusion operational manner
                                                 which:
                                             3) was designed to conduct racketeering activities
                                             4) hired third party attorneys to co it
                                                  a) acts of fraud upon consumers of state f rm
                                                      products
                                                  b) acts of fraud upon the court system of the states
                                                      and the federal government
                                                  c) acts of criminalities under false pretenses
                                                  d) and engage in third party criminal acts for hire,
                                                      whether the attorney had direct knowledge of
                                                      the crime, or the Count 1 defendants or their
                                                      enterprises concealed the crime from said
                                                      attorney by acts of fraud, and failure to disclose
                                                      material fact.

                          b) operate an enterprise without full disclosure of their intent, their acts
                              of fraudulent activity, their affiliation with enterprises engaged in
                              racketeering activities, their corporate management policies, their
                              operational structure of subsidiary companies owned by state farm,
                              the intent and operation of association in fact enterprises harbored in
                              companies owned by Defendant Auto to:
                                  i. members of ‘state farm automobile insurance company
                                ii. government regulators
                               iii. banking officers, and banking institutions in general
                               iv. purchasers of debentures sold by ‘state farm’ enterprises.
                                   v. purchasers of ‘state farm’ products
                               vi. depositors in ‘state farm bank fsb

                          c) create, establish, and operate enterprises with purposeful knowledge
                              and intent to:
                                 i. defraud parties, such as the plaintiffs.
                                ii. defraud banking institutions
                               iii. conduct a single entity fraud scheme designed to defraud
                                       parties
                               iv. engage in association in fact enterprises engaged in
                                       racketeering activities
                                v. manage and operate association in fact relationships in a
                                       complex and confusion operational manner which:
                                             1) was designed to conduct racketeering activities
                                             2) hired third party attorneys to commit
                                                  a) acts of fraud upon consumers of ‘state farm
                                                      products’
                                                  b) acts of fraud upon the court system of the states
                                                      and the federal government


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 208 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 6 of 110 PageID #:
                                     3389



                                         c) acts of criminalities under false pretenses
                                         d) and engage in third party criminal acts for ire,
                                              whether the attorney had direct knowledge of
                                              the crime, or the Count 1 defendants or their
                                              enterprises concealed the crime from said
                                              attorney by acts of fraud, and failure to disclose
                                              material fact.
                                   3) operate an enterprise without full disclosure of their
                                       intent, their acts of fraudulent activity, their
                                       affiliation with enterprises engaged in racketeering
                                       activities, their corporate management policies, their
                                       operational structure of subsidiary companies owned
                                       by state farm, the intent and operation of association
                                       in fact enterprises harbored in companies owned by
                                       Defendant Auto to:
                                         a) members of state farm automobile insurance
                                              company
                                         b) government regulators
                                         c) banking officers, and banking institutions in
                                              general
                                         d) purchasers of debentures sold by state farm’
                                            enterprises.
                                         e) purchasers of ‘state farm’ products
                                         f) depositors in ‘state farm bank fsb
                                   4) create, establish, direct, manage, authorize and
                                       participate in the furtherance of patterns of fraud and
                                       racketeering activities by:
                                         a) Issuance of directives to employees of the
                                             enterprises including:
                                                i. ‘national corporate policies
                                              ii. memorandums
                                             iii. training manuals
                                             iv. claims and policy handling procedures
                                                    manuals
                                             v. sales directives and training manuals
                                             vi. marketing directives and training
                                                    manuals
                                             vii. contracts between j oint enterprises
                                            viii. contracts with third party agents, and
                                                     agencies, including law firms
                                             ix. instruction manual to attorneys.


                                   5) issuances of directives to third party agents of the
                                       enterprises including:
                                         a) ‘national corporate policies’
                                         b) memorandums


PLAINTIFFS 3rd AMENDED COMPLAINT                                                  Page 209 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 7 of 110 PageID #:
                                     3390



                                                 c) training manuals
                                                 d) claims and policy handling procedures manuals
                                                 e) sales directives and training manuals
                                                 f) marketing directives and training manuals
                                                 g) contracts between joint enterprises
                                                 h) contracts with third party agents, and agencies,
                                                      including law firms
                                                 i) instruction manual to attorneys.

                                           6) issuances of proposals , resolutions, and analysis of
                                               operations, in order to conduct fraudulent activities,
                                               criminalities, frauds, and patterns of racketeering
                                               activities including:
                                                 a) ‘national corporate policies’
                                                 b) memorandums
                                                 c) training manuals
                                                 d) claims and policy handling procedures manuals
                                                 e) sales directives and training manuals
                                                 f) marketing directives and training manuals
                                                 g) contracts between j oint enterprises
                                                 h) contracts with third party agents, and agencies,
                                                     including law firms
                                                 i) instruction manual to attorneys.

           G. either directly or indirectly through employees or agents of the enterprises make
              statements or cause a third party to make statements which include false and
              fraudulent statements of fact, using the term ‘state farm’ including:
                  1) Representing 25 companies owned by Defendant Auto, or more than one
                      company owned by Defendant Auto, as one company in advertising activities,
                      promotions, and campaigns.
                   2) Representing 25 companies owned by Defendant Auto, or more than one
                       company owned by Defendant Auto, as one company in sales activities,
                      promotions, and campaigns.
                   3) Representing 25 companies owned by Defendant Auto, or more than one
                       company owned by Defendant Auto, as one company in claims ctivities,
                       processes, or payment activities.
                   4) engaging in a corporate scheme, or pattern of communication, or pattern of
                       behavior to never to admit state farm’:
                          a) makes mistakes
                          b) was found in court to conduct wrongful activity
                          c) does not ‘act like a good neighbor’
                          d) does not ‘help life go right’
                          e) engages in nefarious acts
                          f) engages in a pattern of behavior to include
                                 i. abusive claims processes
                                ii. abuse of litigation as a profit protection mechanism


PLAINTIFFS 3rd AMENDED COMPLAINT                                                        Page 210 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 8 of 110 PageID #:
                                     3391



                                 iii. conducts patterns of theft, and fraud by deception
                           g) conducts a knowingly abusive pattern of company activities
                                    i. to deny payments on lawful claims
                                  ii. to delay payments on lawful claims
                                 iii. to refuse payments on claims based upon knowledge
                                          collection of the payment by the claimant would be more
                                          costly through litigation than viable, or financially able for the
                                          claimant to afford.
                           h) abuses customers good will
                           i) abuses claimants good will and causes financial damage due to state
                               farms operational policies.
                   5) Defendants knowledge ‘state farm corporate policies unreasonably favor
                       ‘state farm’ at the expense of the customer, including Plaintiffs
                   6) Refusing to admit, acknowledge or disclose to prospective consumers ‘State
                       Farm’ has a significant history which includes:
                           a) settlements of RICO claims against ‘state farm’
                           b) state and federal court findings of fact that ‘ state farm’ engaged in:
                                   i. sales frauds
                                  ii. claims frauds
                                iii. ‘mad dog’ defense tactics
                                 iv. abuse of claimants including
                                                1) purposefully causing emotional duress
                                                2) purposeful defamation of claimants character
                                   v. abuse of former ‘state farm’ employees acting as
                                        ‘whistleblowers’
                           c) sizeable state and federal fines levied for:
                                  i. fraudulent
                                              1) sales practices
                                             2) claims activities
                                              3) reporting to government agencies
                           d) Federal court rulings finding ‘state farm’ guilty of:
                                  i. acts to defraud the federal government
                                ii. engaging in interstate fraud
                               iii. frauds against claimants
                               iv. using ‘ state farms ’ wealth and financial resources to cause pain,
                                        suffering and delay to claimants.
                                 v. engaging in unreasonable litigation practices.

           H. Directly and or indirectly causing employees of enterprises to engage in racketeering
               activities in furtherance of fraud schemes, through directives, or company policies
               which authorize, or cause the commission of acts of:
                   1) mail fraud;
                   2) wire fraud;
                   3) bank fraud;
                   4) extortion;
                   5) robbery


PLAINTIFFS 3rd AMENDED COMPLAINT                                                              Page 211 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 9 of 110 PageID #:
                                     3392



                   6) violations of 18 USC 1951
                   7) violations of 18 USC 1952
                   8) violations of 18 USC 1005
                   9) violations of 18 USC 1006
                   10) violations of 18 USC 656
                   11) and other violations of 18 USC 1961(1) not here in listed.


222. Pursuant to and in furtherance of their fraudulent schemes, Defendants Tipsord, Farney,

       Smith, Harbert and Wey committed multiple related acts of racketeering activities conducted

       by enterprises, and directly and indirectly by the Count 1 Defendants including:

           A. From 2012 through 2019 engaging in interstate commerce affecting interstate fraud
               campaigns using the wires, in interstate communications designed to further the
               Defendants enterprises fraud schemes and racketeering activities, used to unlawfully
               defraud Plaintiffs and to illegally obtain monies and properties from the Plaintiff by
               fraud. The campaign in question is known as the Tike a good neighbor campaign, in
               violation of 18 USC 1343, and constitutes more than 100 individual predicate acts.

           B. From 2016 through 2019 engaging in interstate commerce affecting interstate fraud
               campaigns using the wires, in interstate com unications designed to further the
               Defendants enterprises fraud schemes and racketeering activities, used to unlawfully
               defraud Plaintiffs and to illegally obtain monies and properties from the Plaintiff by
               fraud. The campaign in question is known as the make life right campaign, in
               violation of 18 USC 1343, and constitutes more than 50 individual predicate acts.

           C. From 2012 through 2018 engaging in interstate commerce affecting interstate
              fraudulent marketing and sales supporting activities in the issuance of fraudulent
               annual reports using the wires, in interstate communications designed to further the
              Defendants enterprises fraud schemes and racketeering activities, used to unlawfully
               defraud Plaintiffs and to illegally obtain monies and properties from the Plaintiff by
               fraud. The reports in question are known as the ‘annual reports to the automobile
               policy owners in violation of 18 USC 1343, and constitutes more than 6 individual
               predicate acts.

           D. From 2012 through 2018 engaging in interstate commerce affecting interstate
              fraudulent marketing and sales supporting activities in the issuance of fraudulent
              ‘annual reports using the US Postal Service, in interstate communications designed
              to further the Defendants enterprises fraud schemes and racketeering activities, used
               to unlawfully defraud Plaintiffs and to illegally obtain monies and properties from
               the Plaintiff by fraud. The reports in question are known as the ‘annual reports to the
               automobile policy owners in violation of 18 USC 1341, and constitutes more than 6
               individual predicate acts.

           E. From 2012 through 2019 engaging in interstate commerce affecting interstate
              issuance of fraudulent statements, sales materials, and ‘bills’ using the US Postal


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 212 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 10 of 110 PageID #:
                                     3393



                Service, in interstate communications designed to further the Defendants enterprises
                fraud schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                to illegally obtain monies and properties from the Plaintiff by fraud. The items in
                quested are in violation of 18 USC 1341, and constitutes more than 40 individual
               predicate acts.


            F. From December 2015 through August, 2018 engaging in interstate commerce
                affecting interstate fraudulent marketing and sales activities of the enterprises
                conducted by employees managed, and controlled by Count 1 Defendants using the
                wires, in interstate communications designed to further the Defendants enterprises
                fraud schemes and racketeering activities, used to unlawfully defraud Plainti s and
               to illegally obtain monies and properties from the Plaintiff by fraud. In violation of
                18 USC 1343, and constitutes more than 30 individual predicate acts.

            G. From February 27th, 2017 and onward, in a continuing pattern of racketeering
               behavior conducted by employees, and third-party agents, of the enterprises managed,
               operated and controlled by the Count 1 Defendants. Employees of the enterprises
               managed and controlled the Count 1 Defendants engaged in distinctly separate acts
               of extortion in violation of 18 USC 1951, 18 USC 1952, and 18 USC 1961(1), and
               constitutes more than six separate and individual predicate acts.

           H. From February 27th, 2017 and onward, in a continuing pattern of racketeering
              behavior conducted by employees, and third-party agents, of the enterprises managed,
              operated and controlled by the Count 1 Defendants. Employees of the enterprises
              managed and controlled the Count 1 Defendants engaged in distinctly separate acts
               of robbery in violation of 18 USC 1951, 18 USC 1952, and 18 USC 1961(1), and
               constitutes more than eight separate and individual predicate acts.



 223. The acts listed above in Paragraph 222, Sec. A through H individually set forth above
        constitute a pattern of racketeering activity pursuant to 18 U.S.C. § 1961(5).


 224. The Count 1 Defendants have directly and indirectly conducted and participated in the

        conduct of the enterprises affairs through the pattern of racketeering and activity described

        above, in violation of 18 U.S.C. § 1962(c).


 225. As a direct and proximate result of the Count 1 Defendants’ racketeering activities and

       violations of 18 U.S.C. § 1962(c), Plaintiffs have been injured in their businesses and

       property in that specifically:




PLAINTIFFS 3RD AMENDED COMPLAINT                                                         Page 213 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 11 of 110 PageID #:
                                     3394



            A. Plaintiffs suffered inj ry and damages to property due to the Defendants fraud

                schemes, patterns of racketeering behaviors and activities, and Defendants

                purposeful acts of negligence by:

                    1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                        in Defendants’ bait and switch scheme. And;
                    2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                        deliver the product sold to the Plaintiffs after receiving notice of their failures
                        to deliver the correct product sold to the Plaintiffs. And;
                    3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                        fraudulent and criminal attempts to enforce the terms and conditions of the
                        fraudulently sold bait and switch’ product criminally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wires.
                        And;
                    4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold ‘bait and switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                        the terms and conditions of the fraudulently sold ‘bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;
                    9) The Defendants’ fraudulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as ‘high risk , when in fact, the actions of the
                        Defendants themselves, and the related negligence was the direct basis of the
                        reporting. Plaintiffs were damaged in ‘property’ relating to this specific issue
                        due to the destruction of established personal employment contracts.

            B. Plaintiffs suffered direct and proximate injuries to Plaintiffs’ property due to the fraud
                schemes, racketeering activities and enterprises established, conducted, participated
                and operated by the Defendants in the amount of $8,555,000.00. Plaintiffs’ injuries
                were resultant from, and directly related to the Defendants’ fraudulent inducement of
                the Plaintiffs into Defendants’ ‘bait and switch’ fraud scheme, and related acts of
                conglomerate racketeering enterprises activities. Defendants’ fraudulent sales and
                ‘post sale’ racketeering activities used to defraud the Plaintiffs, and unlawfully obtain
                monies and properties from the Plaintiffs, included the Defendants’ bait and switch
                frauds, other sales fraud schemes and marketing fraud schemes, and the fraudulent
                inducement of the Plaintiffs by the illegal and unlawful use of the mail and the wires,
                as well as direct acts of racketeering and criminalities against the Plaintiffs, including



 PLAINTIFFS 3RD AMENDED COMPLAINT                                                             Page 214 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 12 of 110 PageID #:
                                     3395



                robbery, extortion, acts of intimidation, fraudulent inducement to obtain Plaintiffs
                signatures, coercion, and criminal negligence.
                   i. Plaintiffs property injured and damaged are defined as:

                            a) building structure located at 605 Kiowa Drive west
                            b) Plaintiff Quinn’s vehicle
                            c) Plaintiff Yanderbol’s automobiles including 2008 BMW, 2004 Ford
                                Excursion, 1999 Toyota Land Cruiser.
                            d) Plaintiffs personal property located at 605 Kiowa Drive West

                  ii. Plaintiffs suffered personal injuries in the form of:
                              a) Loss of income,
                            b) loss of status and life style
                            c) emotional duress
                            d) physical harm (exposure to toxic environments)
                            e) Loss of business investment, and surety.

            C. Plaintiffs suffered injury and damages to their businesses due to the Defendants’
               fraud schemes, patterns of racketeering behaviors and activities, and Defendants’
               purposeful acts of negligence by:
                    1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                        in Defendants’ bait and switch scheme. And;
                    2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                        deliver the product sold to the Plaintiffs after receiving notice of their failures
                        to deliver the correct product sold to the Plaintiffs. And;
                    3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                        fraudulent and criminal attempts to enforce the terms and conditions of the
                        fraudulently sold bait and switch’ product criminally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wires.
                        And;
                    4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold ‘bait and switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        membe s of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                        the terms and conditions of the fraudulently sold ‘bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;
                    9) The Defendants’ fraudulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
                        Defendants themselves, and the related negligence was the direct basis of the


 PLAINTIFFS 3rd AMENDED COMPLAI T                                                             Page 215 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 13 of 110 PageID #:
                                     3396



                       reporting. Plaintiffs were damaged in property relating to this specific issue
                       due to the destruction of established personal employment contracts. And;
                    10) The Defendants’ failure to make adequate, correct, and full restitution to the'
                       Plaintiffs in a reasonable amount of time, based upon the correct contract sold
                       to the Plaintiffs. And;
                    11) The Defendants’ failure to make proper restitution resulted in a complete
                        ‘shut-down’ of business operations for a significant period of ti e due to the
                       total losses suffered personally, by the Plaintiffs, and the businesses’ loss of
                        Tabor’ and ‘services’ from the Plaintiffs due to the frauds, criminalities and
                       acts of negligence by the Defendants.
                    12) The Defendants’ purposefully negligent failures, frauds and criminalities, and
                       acts of defamation of the Plaintiffs resulted in a loss of ‘equity’, and ‘value’
                       which graphically financially injured the business, due to the Plaintiffs’ loss
                       of reputation, status, credibility, ‘creditworthiness’ and ‘risk assessment’.
                    13) The Defendants’ fraudulent reporting to national databases graphically
                       injured the businesses’ ability to obtain underw iting for insurance and credit
                       which:
                           a) dramatically and irrationally increased the costs of operations.
                           b) dramatically and irrationally increased the costs of monies and lines
                               of credit.
                           c) dramatically increased the costs of operations, insurance, financial
                               transactions, import of products, and costs of goods sold to a level the
                               company was no longer profitable, or obtained the margin of
                                profitability required by the business third party investors.
                           d) caused the businesses to no longer meet the requirements to obtain
                                monies from signed investment agreements.
                    14) The Defendants’ fraudulent schemes, operations and criminalities operating
                       in a manner to damage the Plaintiffs, in order to obscure the Defendants’ fraud
                       schemes and criminality lasted for a period of time beyond a reasonable
                       period of time, and as such, the businesses lost viability, profitability, and the
                       ability to operate beyond their monetary reserves, and capabilities resulting
                       in a complete collapse of the businesses.
                    15) The Defendants’ causation of the collapse of the Plaintiffs’ businesses,
                       resulted in a complete loss of equity value and value of intellectual property
                       held and assigned by the businesses.

            D. Plaintiffs suffered direct and proximate damages and injuries to Plaintiffs’ businesses
                due to the fraud schemes, racketeering activities and enterprises established,
                conducted, participated and operated by the Defendants in the amount of
                $70,800,000.00. Plaintiffs’ injuries were resultant from, and directly related to the
                Defendants’ fraudulent inducement of the Plaintiffs into Defendants’ ‘bait and switch’
                fraud scheme, and related acts of conglomerate racketeering enterprises’ activities.
                Defendants’ fraudulent sales and ‘post sale’ racketeering activities used to defraud
                the Plaintiffs, and unlawfully obtain monies and properties from the Plaintiffs
                included the Defendants’ bait and switch frauds, other sales fraud schemes and
                marketing fraud schemes, and the fraudulent inducement of the Plaintiffs by the


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 216 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 14 of 110 PageID #:
                                     3397



                illegal and unlawful use of the mail and the wires, as well as direct acts of racketeering
                and criminalities against the Plaintiffs, including robbery, e tortion, acts of
                intimidation, fraudulent inducement to obtain Plaintiffs signatures, coercion, and
                criminal negligence. And further acts of negligence, fraud, and criminalities
                conducted by the Defendants, and their enterprises including acts to defame the
                Plaintiffs, and the Defendants’ purposefully fraudulent reporting of losses suffered
                by the Plaintiffs due to the acts of Defendants’ frauds, and purposeful negligence to
                national risk reporting databases causing significant damage to the Plaintiffs’
                businesses, and resulted in incorrect, and the Defendants’ purposefully fraudulent
                misrepresentation of the Plaintiffs, as risk parties. All of which greatly affected the
                businesses’ ability to conduct commerce, and operate viability, to a point in which
                the businesses became insolvent.


                  i. Plaintiffs businesses injured and damaged are defined as:

                           a) OPM Research and Development Inc.
                           b) 9-Ten Holdings Inc.
                           c) Neoteric Ventures Inc.
                           d) Irr. Trust for the Benefit of John S. Vanderbol III and associated
                       developmental projects including: resurrection fitness, post stroke survival
                       tactics book, and product lines.

                  ii. Businesses suffered injuries including:
                            a) loss of income
                            b) loss of investments in hand
                            c) loss of underwriting
                            d) loss of professional services of:
                                1. Plaintiff Vanderbol
                                2. Plaintiff Quinn
                                3. company staff hired
                                4. company staff contracted
                                5. subcontractor design services
                                6. subcontractor production services


                           e) loss of product in development
                           f) loss of invested monies
                           g) loss of equity value
                           h) loss of market opportunity
                           i) loss of viability of projects in development.

 226. WHEREFORE, Plaintiffs request that this Court enter judgment against the Count 1

        Defendants as follows:
            A. Plaintiffs pray for relief in the form actual damages to property in the amount of:
                $8,555,000.00



 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 217 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 15 of 110 PageID #:
                                     3398



            B. Plaintiffs pray for relief in the form of actual damages to businesses in the amount of:
                $70,800,000.00
            C. Plaintiffs pray for treble damages for injuries suffer to Plaintiffs property in the
                amount of: $. 25,665,000.00
            D. Plaintiffs pray for treble damages for injuries suffered to Plaintiffs business in the
                amount of: $212,400,000.00
            E. Plaintiffs pray for reasonable attorney s fees should the Plaintiffs obtain the services
                of legal counsel in this matter.
            F. Plaintiffs pray for all reasonable court costs, and costs of bringing forth this matter
                including the costs of filing, recording costs, costs of discovery, costs of depositions,
                costs of travel to obtain depositions, as well as, copying and mailing costs associated
                in this matter.
            G. Plaintiffs pray for any and all other relief in the ends of, and in the pursuit of justice
                and any equitable relief this Honorable Court decides would be appropriate due to
                the gravity of the matter and the heinous acts of the Defendants.

                                                Count 2
                                    Pursuant to 18 U.S.C. § 1962( )

 227. The allegations of paragraphs 13 through 217 are incorporated herein by reference.

 228. This Count is against Defendants State Farm Mutual Automobile Insurance Company

        (Defendant Auto), and State Farm Fire and Casualty Company (Defendant Fire) (herein after
        the Count 2 Defendants ).



 229. The State Farm Group enterprise is an enterprise engaged in and whose activities affect

        interstate commerce. The Count 2 Defendants are associated with the enterprise.


 230. The Count 2 Defendants agreed to and did conduct and participate in the conduct of the

        enterprises affairs through a pattern of racketeering activity and for the unlawful purpose of

        intentionally defrauding Plaintiffs. Specifically, the Count 2 Defendants agreed to:

            A. create, establish, and operate an enterprise known as the state farm group’ with
                purposeful knowledge and intent to:
                    1) defraud parties, such as the plaintiffs.
                    2) defraud banking institutions
                    3) conduct a single entity fraud scheme designed to defraud parties
                    4) engage in association in fact enterprises engaged in racketeering activities
                    5) manage and operate association in fact relationships in a complex and
                        confusion operational mai er which:
                           a) was designed to conduct racketeering activities
                           b) hired third party attorneys to commit
                                    i. acts of fraud upon consumers of state farm products’


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 218 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 16 of 110 PageID #:
                                     3399



                                    ii. acts of fraud upon the court system of the states and the federal
                                        government
                                  iii. acts of criminalities under false pretenses
                                  iv. and engage in third party criminal acts for hire, whether the
                                        attorney had direct knowledge of the crime, or the Count 2
                                        Defendants or their enterprises concealed the crime from said
                                        attorney by acts of fraud, and failure to disclose material fact.
                    6) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of state farm automobile insurance company
                            b) government regulators
                            c) banking officers, and banking institutions in general
                            d) purchasers of debentures sold by ‘state farm enterprises.
                            e) purchasers of ‘state farm products
                            f) depositors in ‘state farm bank fsb

            B. create, establish, direct, manage, authorize and participate in the furtherance of
                patterns of fraud and racketeering activities by:
                    1) issuance of directives to employees of the enterprises including:
                            a) ‘national corporate policies’
                            b) memorandums
                            c) training manuals
                            d) claims and policy handling procedures manuals
                            e) sales directives and training manuals
                            f) marketing directives and training manuals
                            g) contracts between joint enterprises
                            h) contracts with third party agents, and agencies, including law firms
                            i) instruction manual to attorneys.

                    2) issuances of directives to third party agents of the enterprises including:
                            a) ‘national corporate policies’
                            b) memorandums
                            c) training manuals
                            d) claims and policy handling procedures manuals
                            e) sales directives and training manuals
                            f) marketing directives and training manuals
                            g) contracts between joint enterprises
                            h) contracts with third party agents, and agencies, including law firms
                            i) instruction manual to attorneys.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 219 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 17 of 110 PageID #:
                                     3400



                    3) issuances of proposals , resolutions, and analysis of operations, in order to
                        conduct fraudulent activities, criminalities, frauds, and patterns of
                        racketeering activities including:
                            a) ‘national corporate policies’
                           b) memorandums
                           c) training manuals
                           d) claims and policy handling procedures manuals
                           e) sales directives and training manuals
                           f) marketing directives and t aining manuals
                           g) contracts between joint enterprises
                           h) contracts with third party agents and agencies, including law firms
                           i) instruction manual to attorneys.

            C. creation of, usage of, participation in, and furtherance of the single entity fraud
                scheme’ with knowledge and intent to:
                   1) defraud parties, such as the plaintiffs.
                    2) defraud banking institutions
                    3) conduct a single entity fraud scheme designed to defraud parties
                    4) engage in association in fact enterprises engaged in racketeering activities
                    5) manage and operate association in fact relationships in a complex and
                        confusion operational manner which:
                           a) was designed to conduct racketeering activities
                            b) hired third party attorneys to commit
                                    i. acts of fraud upon consumers of ‘state farm products’
                                    ii. acts of fraud upon the court system of the states and the federal
                                       government
                                  iii. acts of criminalities under false pretenses
                                  iv. and engage in third party criminal acts for hire, whether the
                                        attorney had direct knowledge of the crime, or the Count 2
                                        defendants or their enterprises concealed the crime from said
                                        attorney by acts of fraud, and failure to disclose material fact.
                    6) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of ‘state farm automobile insurance company’
                            b) government regulators
                            c) banking officers, and ban ing institutions in general
                            d) purchasers of debentures sold by ‘state farm’ enterprises.
                            e) purchasers of ‘state farm’ products
                            f) depositors in ‘state farm bank fsb
                    7) create, establish, direct, manage, authorize and participate in the furtherance
                        of patterns of fraud and racketeering activities by:
                            a) issuance of directives to employees of the enterprises including:


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 220 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 18 of 110 PageID #:
                                     3401



                                    i. national corporate policies
                                    ii. memorandums
                                  iii. training manuals
                                  iv. claims and policy handling procedures manuals
                                   v. sales directives and training manuals
                                  vi. marketing directives and training manuals
                                 vii. contracts between joint enterprises
                                viii. contracts with third party agents, and agencies, including law
                                          firms
                                 ix. instruction manual to attorneys.


                             b) issuances of directives to third party agents of the enterprises
                                including:
                                    i. ‘national corporate policies
                                    ii. memorandums
                                 iii. training manuals
                                  iv. claims and policy handling procedures manuals
                                   v. sales directives and training manuals
                                  vi. marketing directives and training manuals
                                 vii. contracts between joint enterprises
                                viii. contracts with third party agents, and agencies, including law
                                         firms
                                 ix. instruction manual to attorneys.


                             c) issuances of ‘proposals’, resolutions, and analysis of operations, in
                                 order to conduct fraudulent activities, criminalities, frauds, and
                                 patterns of racketeering activities including:
                                     i. ‘national corporate policies’
                                    ii. memorandums
                                  iii.  training manuals
                                   iv.  claims and policy handling procedures manuals
                                    V.  sales directives and training manuals
                                  vi.   marketing directives and training manuals
                                  vii.  contracts between joint enterprises
                                 viii.  contracts with third party agents, and agencies, including law
                                        firms
                                 ix.    instruction manual to attorneys.


                Authorize the usage of, participate in the usage of, approve the usage of, and / or
                engage in marketing activities, sales activities, or operational activities of an
                individual enterprise which used the term ‘state farm’ instead of the full legal, and
                lawfully registered company enterprise name such as, ‘State Farm Mutual
                Automobile Insurance Company, or State Farm Fire and Casualty Company, or State
                Farm Lloyds, or State Fa m Lloyds Inc in any form of communication to any party,
                including:
                    1) use in marketing materials


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 221 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 19 of 110 PageID #:
                                     3402



                    2) se in sales activities
                    3) use in claims activities
                    4) usage in general conversation
                    5) use in interviews
                    6) use in reports to
                           a) members of state farm mutual automobile insurance company
                           b) government officials
                           c) given in testimony to government officials
                           d) given in conversation with government regulators

            E. Engage in interstate sales and marketing activities using the term state farm to
                obscure the operational differences between the ‘state farm and the 25 companies
                owned by Defendant Auto, and the association in fact enterprises, with the knowledge
                such usage would affect interstate commerce, in order to:

                    1) create, establish, and operate an enterprise known as ‘the state farm group
                        with purposeful knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                 i. was designed to conduct racketeering activities
                                ii. hired third party attorneys to commit
                                             1) acts of fraud upon consumers of ‘ state farm products ’
                                             2) acts of fraud upon the court system of the states and
                                                 the federal government
                                             3) acts of criminalities under false pretenses
                                             4) and engage in third party criminal acts for hire,
                                                 whether the attorney had direct knowledge of the
                                                 crime, or the Count 2 defendants or their enterprises
                                                 concealed the crime from said attorney by acts of
                                                 fraud, and failure to disclose material fact.

                    2) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of ‘state farm automobile insurance company
                            b) govermnent regulators
                            c) banking officers, and banking institutions in general
                            d) purchasers of debentures sold by ‘state farm’ enterprises.


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 222 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 20 of 110 PageID #:
                                     3403



                           e) purchasers of state farm products
                           f) depositors in state farm bank fsb

                    3) create, establish, and operate enterprises with purposeful knowledge and
                        intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                   i. was designed to conduct racketeering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of ‘ state farm products’
                                              2) acts of fraud upon the court system of the states and
                                                  the federal government
                                              3) acts of criminalities under false pretenses
                                              4) and engage in third party criminal acts for hire,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 2 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose material fact.
                                iii. operate an enterprise without full disclosure of their intent,
                                        their acts of fraudulent activity, their affiliation with
                                        enterprises engaged in racketeering activities, their corporate
                                        management policies, their operational structure of subsidiary
                                        companies owned by state farm, the intent and operation of
                                        association in fact enterprises harbored in companies owned
                                        by Defendant Auto to:
                                              1) members of ‘state farm automobile insurance
                                                company’
                                            2) government regulators
                                            3) banking officers, and banking institutions in general
                                            4) purchasers of debentures sold by ‘state farm’
                                                enterprises.
                                             5) purchasers of ‘state farm’ products
                                             6) depositors in ‘state farm bank fsb
                                iv. create, establish, direct, manage, authorize and participate in
                                       the furtherance of patterns of fraud and racketeering activities
                                      by:
                                            1) Issuance of directives to employees of the enterprises
                                                including:
                                                  a) ‘national corporate policies’
                                                  b) memorandums
                                                  c) training manuals


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 223 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 21 of 110 PageID #:
                                     3404



                                                      d) claims and policy handling procedures manuals
                                                      e) sales directives and training manuals
                                                      f) marketing directives and training manuals
                                                      g) contracts between joint enterprises
                                                      h) contracts with third party agents, and agencies,
                                                           including law firms
                                                      i) instruction manual to attorneys.

                                    v. issuances of directives to third party agents of the enterprises
                                         including:
                                               1) national corporate policies
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between j oint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                vi. issuances of ‘proposals’, resolutions, and analysis of
                                         operations, in order to conduct fraudulent activities,
                                         criminalities, frauds, and patterns of racketeering activities
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

            F. Used interlocking directorates, interlinked officers positions in various and separate
                companies, and sperate but jointly interlinked employee positions in independent and
                allegedly separately operated companies owned by Defendant Auto, and utilized
                employees of separately operating companies owned by Defendant, to cause, engage
                in, or manage activities to:

                    1) create, establish, and operate an enterprise known as ‘the state farm group’
                        with purposeful knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 224 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 22 of 110 PageID #:
                                     3405



                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational mai er which:
                                   i. was designed to conduct racketeering activities
                                  ii. hired third party attorneys to commit
                                               1) acts of fraud upon consumers of state farm products
                                               2) acts of fraud upon the court system of the states and
                                                   the federal government
                                               3) acts of criminalities under false pretenses
                                               4) and engage in third party criminal acts for hire,
                                                   whether the attorney had direct knowledge of the
                                                   crime, or the Count 2 defendants or their enterprises
                                                   concealed the crime f om said attorney by acts of
                                                   fraud, and failure to disclose material fact.
                           f) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation ith enterprises engaged in
                               racketeering activities, their corporate management policies, their
                               operational structure of subsidiary companies owned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                   i. members of state farm automobile insurance company
                                 ii. government regulators
                                iii. banking officers, and bani ing institutions in general
                                iv. purchasers of debentures sold by ‘state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products
                                vi. depositors in ‘state farm bank fsb

                    2) create, establish, direct, manage, authorize and participate in the furtherance
                        of patterns of fraud and racketeering activities by:
                            a) issuance of directives to employees of the enterprises including:
                                    i. ‘national corporate policies’
                                    ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                ix. instruction manual to attorneys.


                           b) issuances of directives to third party agents of the enterprises
                               including:
                                    i. ‘national corporate policies’


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 225 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 23 of 110 PageID #:
                                     3406



                                    ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                ix. instruction manual to attorneys.


                           c) issuances of proposals , resolutions, and analysis of operations, in
                               order to conduct fraudulent activities, criminalities, frauds, and
                               patterns of racketeering activities including:
                                    i. ‘national corporate policies’
                                    ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                ix. instruction manual to attorneys.


                    3) creation of, usage of, participation in, and furtherance of the ‘single entity
                        fraud scheme’ with knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                  i. was designed to conduct racketeering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of ‘ state farm products’
                                              2) acts of fraud upon the court system of the states and
                                                  the federal government
                                              3) acts of criminalities under false pretenses
                                              4) and engage in third party criminal acts for hire,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 2 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose material fact.
                           f) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation with enterprises engaged in


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 226 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 24 of 110 PageID #:
                                     3407



                               racketeering activities, their corporate management policies, their
                               operational structure of subsidiary companies owned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                   i. members of state farm automobile insurance company
                                 ii. government regulators
                                iii. banking officers, and banking institutions in general
                                iv. purchasers of debentures sold by state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products
                                 vi. depositors in ‘state farm bank fsb
                            g) create, establish, direct, manage, authorize and participate in the
                                furtherance of patterns of fraud and racketeering activities by:
                                   i. issuance of directives to employees of the enterprises
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                    ii. issuances of directives to third party agents of the enterprises
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                iii. issuances of ‘proposals’, resolutions, and analysis of
                                         operations, in order to conduct fraudulent activities,
                                         criminalities, frauds, and patterns of racketeering activities
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 227 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 25 of 110 PageID #:
                                     3408



                                             5) sales directives and training manuals
                                             6) marketing directives and training manu ls
                                             7) contracts between joint enterprises
                                             8) contracts with third party agents, and agencies,
                                                 including law firms
                                             9) instruction manual to attorneys.

                   4) Authorize the usage of, participate in the usage of, approve the usage of, and
                       / or engage in marketing activities, sales activities, or operational activities of
                       an individual enterprise which used the term state farm instead of the full
                       legal, and lawfully registered company enterprise name such as, State Farm
                       Mutual Automobile Insurance Company, or State Farm Fire and Casualty
                       Company, or State Farm Lloyds, or State Farm Lloyds Inc in any form of
                       communication to any party, including:
                            a) use in marketing materials
                            b) use in sales activities
                            c) use in claims activities
                            d) usage in general conversation
                            e) use in interviews
                            f) use in reports to
                                   i. members of state farm mutual automobile insurance company
                                  ii. government officials
                                 iii. given in testimony to government officials
                                 iv. given in conversation with government regulators

                   5) Engage in interstate sales and marketing activities using the term ‘state farm
                       to obscure the operational differences between the ‘state farm and the 25
                       companies owned by Defendant Auto, and the association in fact enterprises,
                       with the knowledge such usage would affect interstate commerce, in order to:

                           a) create, establish, and operate an enterprise known as ‘the state farm
                               group’ with purposeful knowledge and intent to:
                                  i. defraud parties, such as the plaintiffs.
                                 ii. defraud banking institutions
                                iii. conduct a single entity fraud scheme designed to defraud
                                       parties
                                             1) engage in association in fact enterprises engaged in
                                                 racketeering activities
                                             2) manage and operate association in fact relationships
                                                 in a complex and confusion operational manner
                                                 which:
                                              3) was designed to conduct racketeering activities
                                             4) hired third party attorneys to commit
                                                    a) acts of fraud upon consumers of ‘state farm
                                                        products’




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 228 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 26 of 110 PageID #:
                                     3409



                                                   b) acts of fraud upon the court system of the states
                                                       and the federal government
                                                   c) acts of criminalities under false pretenses
                                                   d) and engage in third party criminal acts for hire,
                                                       whether the attorney had direct knowledge of
                                                       the crime, or the Count 2 defendants or their
                                                       enterprises concealed the crime from said
                                                       attorney by acts of fraud, and failure to disclose
                                                       material fact.

                           b) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation with enterprises engaged in
                               racketeering activities, their corporate management policies, their
                               operational structure of subsidiary companies owned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                  i. members of state farm automobile insurance company
                                    ii. govermnent regulators
                                iii. banking officers, and banking institutions in general
                                iv. purchasers of debentures sold by state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products
                                vi. depositors in ‘state farm bank fsb

                           c) create, establish, and operate enterprises with purposeful knowledge
                               and intent to:
                                  i. defraud parties, such as the plaintiffs.
                                 ii. defraud banking institutions
                                iii. conduct a single entity fraud scheme designed to defraud
                                        parties
                                iv. engage in association in fact enterprises engaged in
                                        racketeering activities
                                 v. manage and operate association in fact relationships in a
                                        complex and confusion operational manner which:
                                              1) was designed to conduct racketeering activities
                                              2) hired third party attorneys to commit
                                                   a) acts of fraud upon consumers of ‘state farm
                                                       products’
                                                   b) acts of fraud upon the court system of the states
                                                       and the federal goverm ent
                                                   c) acts of criminalities under false pretenses
                                                   d) and engage in third party criminal acts for hire,
                                                       whether the attorney had direct knowledge of
                                                       the crime, or the Count 2 defendants or their
                                                       enterprises concealed the crime from said
                                                       attorney by acts of fraud, and failure to disclose
                                                       material fact.


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 229 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 27 of 110 PageID #:
                                     3410



                                    3) operate an enterprise without full disclosure of their
                                        intent, their acts of fraudulent activity, then-
                                        affiliation with enterprises engaged in racketeering
                                        activities, their corporate management policies, their
                                        operational structure of subsidiary companies owned
                                        by state farm, the intent and operation of association
                                        in fact enterprises harbored in companies owned by
                                        Defendant Auto to:
                                          a) members of state farm automobile insurance
                                               company
                                          b) government regulators
                                          c) banking officers, and banking institutions in
                                               general
                                          d) purchasers of debentures sold by state farm’
                                             enterprises.
                                          e) purchasers of ‘state farm’ products
                                          f) depositors in ‘state farm bank fsb
                                    4) create, establish, direct, manage, authorize and
                                        participate in the furtherance of patterns of fraud and
                                        racketeering activities by:
                                          a) Issuance of directives to employees of the
                                              enterprises including:
                                                i. ‘national corporate policies’
                                               ii. memorandums
                                              iii. training manuals
                                              iv. claims and policy handling procedures
                                                     manuals
                                              v. sales directives and training manuals
                                              vi. marketing directives and training
                                                     manuals
                                              vii. contracts between j oint enterprises
                                             viii. contracts with third party agents, and
                                                      agencies, including law firms
                                              ix. instruction manual to attorneys.


                                    5) issuances of directives to third party agents of the
                                        enterprises including:
                                          a) ‘national corporate policies’
                                          b) memorandums
                                          c) training manuals
                                          d) claims and policy handling procedures manuals
                                          e) sales directives and training manuals
                                          f) marketing directives and training manuals
                                          g) contracts between joint enterprises
                                          h) contracts with third party agents, and agencies,.
                                              including law firms


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                 Page 230 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 28 of 110 PageID #:
                                     3411



                                                   i) instruction manual to attorneys.

                                             6) issuances of proposals , resolutions, and analysis of
                                                 operations, in order to conduct fraudulent activities,
                                                 criminalities, frauds, and patterns of racketeering
                                                 activities including:
                                                  a) ‘national corporate policies’
                                                  b) memorandums
                                                  c) training manuals
                                                  d) claims and policy handling procedures manuals
                                                  e) sales directives and training manuals
                                                  f) marketing directives and training manuals
                                                  g) contracts between joint enterprises
                                                  h) contracts with third party agents, and agencies,
                                                      including law firms
                                                  i) instruction manual to attorneys.

            G. either directly or indirectly through employees or agents of the enterprises make
               statements or cause a third party to make statements which include false and
               fraudulent statements of fact, using the term ‘state farm’ including:
                   1) Representing 25 companies owned by Defendant Auto, or more than one
                       company owned by Defendant Auto, as one company in advertising activities,
                        promotions, and campaigns.
                    2) epresenting 25 companies owned by Defendant Auto, or more than one
                       company owned by Defendant Auto, as one company in sales activities,
                        promotions, and campaigns.
                    3) Representing 25 companies owned by Defendant Auto, or more than one
                        company owned by Defendant Auto, as one company in claims activities,
                        processes, or payment activities.
                    4) engaging in a corporate scheme, or pattern of communication, or pattern of
                        behavior to never to admit ‘state farm’:
                           a) makes mistakes
                           b) was found in court to conduct wrongful activity
                           c) does not ‘act like a good neighbor’
                           d) does not ‘help life go right’
                           e) engages in nefarious acts
                           f) engages in a pattern of behavior to include
                                    i. abusive claims processes
                                 ii. abuse of litigation as a profit protection mechanism
                                iii. conducts patterns of theft, and fraud by deception
                           g) conducts a knowingly abusive pattern of company activities
                                   i. to deny payments on lawful claims
                                 ii. to delay payments on lawful claims
                                iii. to refuse payments on claims based upon knowledge
                                         collection of the payment by the claimant would be more



 PLAINTIFFS 3rd AMENDED CO PLAINT                                                         Page 231 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 29 of 110 PageID #:
                                     3412



                                       costly through litigation than viable, or financially able for the
                                         claimant to afford.
                            h) abuses customers good will
                            i) abuses claimants good will and causes financial damage due to state
                                 farms operational policies.
                    5) Defend nts knowledge state farm’ corporate policies unreasonably favor
                        ‘state farm’ at the expense of the customer, including Plaintiffs
                    6) Refusing to admit, acknowledge or disclose to prospective consumers ‘State
                        Farm’ has a significant history which includes:
                            a) settlements of RICO claims against ‘state farm’
                            b) state and federal court findings of fact that ‘state farm’ engaged in:
                                    i.   sales frauds
                                   ii.   claims frauds
                                  hi.     ‘mad dog’ defense tactics
                                  iv.    abuse of claimants including
                                               1) purposefully causing emotional duress
                                               2) purposeful defamation of claimants character
                                   V.    abuse of former ‘state farm’ employees acting as
                                         ‘whistleblowers’
                            c) sizeable state and federal fines levied for:
                                    i.   fraudulent
                                               1) sales practices
                                             2) claims activities
                                             3) reporting to government agencies
                            d) Federal court rulings finding ‘state farm’ guilty of:
                                  i.   acts to defraud the federal government
                                 ii.  engaging in interstate fraud
                                hi.   frauds against claimants
                                iv.   using ‘state farms’ wealth and financial resources to cause pain,
                                       suffering and delay to claimants.
                                 V.   engaging in unreasonable litigation practices.

                Directly and or indirectly causing employees of enterprises to engage in racketeering
                activities in furtherance of fra d schemes, through directives, or company policies
                which authorize, or cause the commission of acts of:
                    1) mail fraud;
                    2) wire fraud;
                    3) bank fraud;
                    4) extortion;
                    5) robbery
                    6) violations of 18 USC 1951
                    7) violations of 18 USC 1952
                    8) violations of 18 USC 1005
                    9) violations of 18 USC 1006
                    10) violations of 18 USC 656
                    11) and other violations of 18 USC 1961(1) not here in listed.


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 232 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 30 of 110 PageID #:
                                     3413




 231. Pursuant to and in furtherance of their fraudulent scheme, Defendants Auto, and Fire

        committed multiple related acts of racketeering activities conducted by enterprises, and

        directly and indirectly by the Count 2 Defendants including:
            A. From 2012 through 2019 engaging in interstate commerce affecting interstate fraud
                campaigns using the wires, in interstate communications designed to further the
                Defendants enterprises fraud schemes and racketeering activities, used to unlawfully
                defraud Plaintiffs and to illegally obtain monies and properties from the Plaintiff by
                fraud. The campaign in question is known as the Tike a good neighbor campaign, in
                violation of 18 USC 1343, and constitutes more than 100 individual predicate acts.

            B. From 2016 th ough 2019 engaging in interstate commerce affecting interstate fraud
                campaigns using the wires, in interstate communications designed to further the
                Defendants enterprises fraud schemes and racketeering activities, used to unlawfully
                defraud Plaintiffs and to illegally obtain monies and properties from the Plaintiff by
                fraud. The campaign in question is known as the make life right campaign, in
                violation of 18 USC 1343, and constitutes more than 50 individual predicate acts.

            C. From 2012 through 2018 engaging in interstate commerce affecting interstate
               fraudulent marketing and sales supporting activities in the issuance of fraudulent
                annual reports using the wires, in interstate communications designed to further the
               Defendants enterprises fraud schemes and racketeering activities, used to unlawfully
                defraud Plaintiffs and to illegally obtain monies and properties from the Plaintiff by
                fraud. The reports in question are known as the ‘annual reports to the automobile
                policy owners in violation of 18 USC 1343, and constitutes more than 6 individual
                predicate acts.

            D. From 2012 through 2018 engaging in interstate commerce affecting interstate
               fraudulent marketing and sales supporting activities in the issuance of fraudulent
               ‘annual reports’ using the US Postal Service, in interstate communications designed
               to further the Defendants enterprises fraud schemes and racketeering activities, used
               to unlawfully defraud Plaintiffs and to illegally obtain monies and properties from
               the Plaintiff by fraud. The reports in question are known as the ‘annual reports to the
               automobile policy owners in violation of 18 USC 1341, and constitutes more than 6
               individual predicate acts.

            E. From 2012 through 2019 engaging in interstate commerce affecting interstate
               issuance of fraudulent statements, sales materials, and ‘bills’ using the US Postal
                Service, in interstate communications designed to further the Defendants enterprises
               fraud schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                to illegally obtain monies and properties from the Plaintiff by fraud. The items in
                quested are in violation of 18 USC 1341, and constitutes more than 40 individual
                predicate acts.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 233 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 31 of 110 PageID #:
                                     3414



            F. From December 2015 through A gust, 2018 engaging in interstate commerce
                affecting interstate fraudulent marketing and sales activities of the enterprises
                conducted by employees managed, and controlled by Count 2 Defendants using the
                wires, in interstate communications designed to further the Defendants enterprises
                fraud schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                to illegally obtain monies and properties from the Plaintiff by fraud. In violation of
                18 USC 1343, and constitutes more than 30 individual predicate acts.

            G. From February 27th, 2017 and onward, in a continuing pattern of racketeering
               behavior conducted by employees, and third-party agents, of the enterprises managed,
               operated and controlled by the Count 2 Defendants. Employees of the enterprises
               managed and controlled the Count 2 Defendants engaged in distinctly separate acts
                of extortion in violation of 18 USC 1951, 18 USC 1952, and 18 USC 1961(1), and
                constitutes more than six separate and individual predicate acts.

            H. From February 27th, 2017 and onward, in a continuing pattern of racketeering
               behavior conducted by employees, and third-party agents, of the enterprises managed,
               operated and controlled by the Count 2 Defendants. Employees of the enterprises
               managed and controlled the Count 2 Defendants engaged in distinctly separate acts
                of robbery in violation of 18 USC 1951, 18 USC 1952, and 18 USC 1961(1), and
                constitutes more than eight separate and individual predicate acts.

 232. The acts listed above in Paragraph 231, Sec. A though H individually set forth above

        constitute a pattern of racketeering activity pursuant to 18 U.S.C. § 1961(5).


 233. The Count 2 Defendants h ve directly and indirectly conducted and participated in the
        conduct of the enterprises affairs through the pattern of racketeering and activity described

        above, in violation of 18 U.S.C. § 1962(c).


 234. As a direct and proximate result of the Count 2 Defendants’ racketeering activities and

        violations of 18 U.S.C. § 1962(c), Plaintiffs have been injured in their businesses and

        property in in that specifically:


            A. Plaintiffs suffered injury and damages to property due to the Defendants’ fraud

                schemes, patterns of racketeering behaviors and activities, and Defendants’

                purposeful acts of negligence by:
                    1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                        in Defendants’ bait and switch scheme. And;
                    2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                        deliver the product sold to the Plaintiffs after receiving notice of their failures
                       to deliver the correct product sold to the Plaintiffs. And;

 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 234 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 32 of 110 PageID #:
                                     3415



                    3) The Defendants acts of fraud, extortion, and robbery in the Defendants’
                        fraudulent and criminal attempts to enforce the terms and conditions of the
                        fraudulently sold bait and switch’ product criminally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wires.
                        And;
                    4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold bait and switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                        the terms and conditions of the fraudulently sold ‘bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;
                    9) The Defendants’ fraudulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
                        Defendants themselves, and the related negligence was the direct basis of the
                        reporting. Plaintiffs were damaged in ‘property’ relating to this specific issue
                        due to the destruction of established personal employment contracts.

            B. Plaintiffs suffered direct and proximate injuries to Plaintiffs’ property due to the fraud
                schemes, racketeering activities and enterprises established, conducted, participated
                and operated by the Defendants in the amount of $8,555,000.00. Plaintiffs’ injuries
                were resultant from, and directly related to the Defendants’ fraudulent inducement of
                the Plaintiffs into Defendants’ ‘bait and switch’ fraud scheme, and related acts of
                conglomerate racketeering enterprises activities. Defendants’ fraudulent sales and
                ‘post sale’ racketeering activities used to defraud the Plaintiffs, and unlawfully obtain
                monies and properties from the Plaintiffs, included the Defendants’ bait and switch
                frauds, other sales fraud schemes and marketing fraud schemes, and the fraudulent
                inducement of the Plaintiffs by the illegal and unlawful use of the mail and the wires,
                as well as direct acts of racketeering and criminalities against the Plaintiffs, including
                robbery, extortion, acts of intimidation, fraudulent inducement to obtain Plaintiffs’
                signatures, coercion, and criminal negligence.
                  i. Plaintiffs property injured and damaged are defined as:

                            a) building structure located at 605 Kiowa Drive west
                            b) Plaintiff Quinn’s vehicle
                            c) Plaintiff Vanderbol’s automobiles including 2008 BMW, 2004 Ford
                                Excursion, 1999 Toyota Land Cruiser.
                            d) Plaintiffs personal property located at 605 Kiowa Drive West

                  ii. Plaintiffs suffered personal injuries in the form of:

 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 235 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 33 of 110 PageID #:
                                     3416



                            a) Loss of income,
                            b) loss of status and life style
                            c) emotional duress
                            d) physical harm (exposure to toxic environments)
                            e) Loss of business investment, and surety.


            C. Plaintiffs suffered injury and damages to their businesses due to the Defendants
               fraud schemes, patterns of racketeering behaviors and activities, and Defendants’
               purposeful acts of negligence by:
                    1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                        in Defendants’ bait and switch scheme. And;
                    2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                        deliver the product sold to the Plaintiffs after receiving notice of their failures
                        to deliver the correct product sold to the Plaintiffs. And;
                    3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                        fraudulent and criminal attempts to enforce the terms and conditions of the
                        fraudulently sold bait and switch’ product criminally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wires.
                        And;
                    4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold ‘bait and switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                        the terms and conditions of the fraudulently sold ‘bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;
                    9) The Defendants’ fraudulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
                        Defendants themselves, and the related negligence was the direct basis of the
                        reporting. Plaintiffs were damaged in ‘property’ relating to this specific issue
                        due to the destruction of established personal employment contracts. And;
                    10) The Defendants’ failure to make adequate, correct, and full restitution to the
                        Plaintiffs in a reasonable amount of time, based upon the correct contract sold
                       to the Plaintiffs. And;
                    11) The Defendants’ failure to make proper restitution resulted in a complete
                       ‘shut-down’ of business operations for a significant period of time due to the
                       total losses suffered personally, by the Plaintiffs, and the businesses’ loss of
                       Tabor’ and ‘services’ from the Plaintiffs due to the frauds, criminalities and
                       acts of negligence by the Defendants.


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 236 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 34 of 110 PageID #:
                                     3417



                    12) The Defendants purposefully negligent failures, frauds and criminalities, and
                       acts of defamation of the Plaintiffs resulted in a loss of equity , and ‘value’
                        which graphically financially injured the business, due to the Plaintiffs’ loss
                       of reputation, status, credibility, ‘ creditworthines ’ and ‘risk assessment’.
                    13) The Defendants’ fraudulent reporting to national databases graphically
                       injured the businesses’ ability to obt in underwriting for insurance and credit
                        which:
                           a) dramatically and irrationally increased the costs of operations.
                           b) dramatically and irrationally increased the costs of monies and lines
                                of credit.
                            c) dramatically increased the costs of operations, insurance, financial
                                transactions, import of products, and costs of goods sold to a level the
                                company was no longer profitable, or obtained the margin of
                                profitability required by the business third party investors.
                           d) caused the businesses to no longer meet the requirements to obtain
                                monies from signed investment agreements.
                    14) The Defendants’ fraudulent schemes, operations and criminalities operating
                       in a manner to damage the Plaintiffs, in order to obscure the Defendants’ fraud
                       schemes and criminality lasted for a period of time beyond a reasonable
                       period of time, and as such, the businesses lost viability, profitability, and the
                       ability to operate beyond their monetary reserves, and capabilities resulting
                       in a complete collapse of the businesses.
                    15) The Defendants’ causation of the collapse of the Plaintiffs’ businesses,
                       resulted in a complete loss of equity value and value of intellectual property
                       held and assigned by the businesses.

            D. Plaintiffs suffered direct and proximate damages and injuries to Plaintiffs’ businesses
                due to the fraud schemes, racketeering activities and enterprises established,
                conducted, participated and operated by the Defendants in the amount of
                $70,800,000.00. Plaintiffs’ injuries were resultant from, and directly related to the
                Defendants’ fraudulent inducement of the Plaintiffs into Defendants’ ‘bait and switch’
                fraud scheme, and related acts of conglomerate racketeering enterprises’ activities.
                Defendants’ fraudulent sales and ‘post sale’ racketeering activities used to defraud
                the Plaintiffs, and unlawfully obtain monies and properties from the Plaintiffs
                included the Defendants’ bait and switch frauds, other sales fraud schemes and
                marketing fraud schemes, and the fraudulent inducement of the Plaintiffs by the
                illegal and unlawful use of the mail and the wires, as well as direct acts of racketeering
                and criminalities against the Plaintiffs, including robbery, extortion, acts of
                intimidation, fraudulent inducement to obtain Plaintiffs’ signatures, coercion, and
                criminal negligence. And further acts of negligence, fraud, and criminalities
                conducted by the Defendants, and their enterprises including acts to defame the
                Plaintiffs, and the Defendants’ purposefully fraudulent reporting of losses suffered
                by the Plaintiffs due to the acts of Defendants’ frauds, and purposeful negligence to
                national risk reporting databases causing significant damage to the Plaintiffs’
                businesses, and resulted in incorrect, and the Defendants’ purposefully fraudulent
               misrepresentation of the Plaintiffs, as risk parties. All of which greatly affected the


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 237 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 35 of 110 PageID #:
                                     3418



               businesses ability to conduct commerce, and operate viability, to a point in which
               the businesses became insolvent.


                  i. Plaintiffs businesses injured and damaged are defined as:

                           a) OPM Research and Development Inc.
                           b) 9-Ten Holdings Inc.
                           c) Neoteric Ventures Inc.
                           d) Irr. Trust for the Benefit of John S. Vanderbol III and associated
                       developmental projects including: resurrection fitness, post stroke survival
                       tactics book, and product lines.

                 ii. Businesses suffered injuries including:
                           a) loss of income
                           b) loss of investments in hand
                           c) loss of underwriting
                           d) loss of professional services of:
                                7. Plaintiff Vanderbol
                                8. Plaintiff Quinn
                                9. company staff hired
                                10. company staff contracted
                                11. subcontractor design services
                                12. subcontractor production services

                           e) loss of product in development
                           f) loss of invested monies
                           g) loss of equity value
                           h) loss of market opportunity
                           i) loss of viability of projects in development.

 235. WHEREFORE, Plaintiffs request that this Court enter judgment against the Count 2

        Defendants as follows:
            A. Plaintiffs pray for relief in the form actual damages to property in the amount of:
                $8,555,000.00
            B. Plaintiffs pray for relief in the form of actual damages to businesses in the amount of:
               $70,800,000.00
            C. Plaintiffs pray for treble damages for injuries suffer to Plaintiffs property in the
                amount of: $. 25,665,000.00
            D. Plaintiffs pray for treble damages for injuries suffered to Plaintiffs business in the
                amount of: $212,400,000.00
            E. Plaintiffs pray for reasonable attorney s fees should the Plaintiffs obtain the services
                of legal counsel in this matter.
            F. Plaintiffs pray for all reasonable court costs, and costs of bringing forth this matte
                including the costs of filing, recording costs, costs of discovery, costs of depositions,,




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 238 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 36 of 110 PageID #:
                                     3419



               costs of travel to obtain depositions, as well as, copying and mailing costs associated
               in this matter.
            G. Plaintiffs pray for any and all other relief in the ends of, and in the pursuit of justice
               and any equitable relief this Honorable Court decides would be appropriate due to
               the gravity of the matter and the heinous acts of the Defendants.

                                                 Count 3

                                    Pursuant to 18 U.S.C. § 1962(c)

 236. The allegations of paragraphs 13 through 217 are incorporated herein by reference.

 237. This Count is against Defendants Tipsord, Farney, Smith, Harbert, and Wey (herein after the

         Count 3 Defendants ).



 238. The State Farm Group subsidiary association in fact” enterprises identified as Enterprises

        A through G are enterprises engaged in and whose activities affect interstate commerce. The

        Count 3 Defendants are employed by or associated with the subsidiary association in fact

        enterprises identified as ente rises A through G.


 239. The Count 3 Defendants agreed to and did conduct and participate in the conduct of the

        enterprises affairs through a pattern of racketeering activity and for the unlawful purpose of

        intentionally defrauding Plaintiffs. Specifically, the Count 3 Defendants agreed to:

            A. create, establish, and operate an enterprise known as ‘the state farm group with
                purposeful knowledge and intent to:
                    1) defraud parties, such as the plaintiffs.
                    2) defraud banking institutions
                    3) conduct a single entity fraud scheme designed to defraud parties
                    4) engage in association in fact enterprises engaged in racketeering activities
                    5) manage and operate association in fact relationships in a complex and
                        confusion operational manner which:
                           a) was designed to conduct racketeering activities
                            b) hired third party attorneys to commit
                                    i. acts of fraud upon consumers of ‘ state farm products’
                                    ii. acts of fraud upon the court system of the states and the federal
                                        government
                                 iii. acts of criminalities under false pretenses
                                 iv. and engage in third party criminal acts for hire, whether the
                                       attorney had direct knowledge of the crime, or the Count 3
                                       defendants or their enterprises concealed the crime from said
                                       attorney by acts of fraud, and failure to disclose material fact.



 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 239 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 37 of 110 PageID #:
                                     3420



                    6) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of state farm automobile insurance company
                            b) government regulators
                            c) banking officers, and banking institutions in general
                            d) purchasers of debentures sold by ‘state farm’ enterprises.
                            e) purchasers of ‘state farm’ products
                            f) depositors in ‘state farm bank fsb

            B. create, establish, direct, manage, authorize and participate in the furtherance of
                patterns of fraud and racketeering activities by:
                    1) issuance of directives to employees of the enterprises including:
                            a) ‘national corporate policies’
                            b) memorandums
                            c) training manuals
                            d) claims and policy handling procedures manuals
                            e) sales directives and training manuals
                            f) marketing directives and training manuals
                            g) contracts between joint enterprises
                            h) contracts with third party agents, and agencies, including law firms
                            i) instruction manual to attorneys.

                    2) issuances of directives to third party agents of the enterprises including:
                            a) ‘national corporate policies’
                            b) memorandums
                            c) training manuals
                            d) claims and policy handling procedures manuals
                            e) sales directives and training manuals
                            f) marketing directives and framing manuals
                            g) contracts between joint enterprises
                            h) contracts with third party agents, and agencies, including law firms
                            i) instruction manual to attorneys.

                    3) issuances of ‘proposals’, resolutions, and analysis of operations, in order to
                        conduct fraudulent activities, criminalities, frauds, and patterns of
                        racketeering activities including:
                            a) ‘national corporate policies’
                           b) memorandums
                            c) training manuals
                            d) claims and policy handling procedures manuals i
                            e) sales directi es and training manuals
                            f) marketing directives and training manuals


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 240 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 38 of 110 PageID #:
                                     3421



                            g) contracts between joint enterprises
                            h) contracts with third party agents, and agencies, including law firms
                            i) instruction manual to attorneys.

             C. creation of, usage of, participation in, and furtherance of the single entity fraud
                 scheme with knowledge and intent to:
                    1) defraud parties, such as the plaintiffs.
                    2) defraud banking institutions
                    3) conduct a single entity fraud scheme designed to defraud parties
                    4) engage in association in fact enterprises engaged in racketeering activities
                    5) manage and operate association in fact relationships in a complex and
                        confusion operational manner which:
                           a) was designed to conduct racketeering activities
                            b) hired third party attorneys to commit
                                    i. acts of fraud upon consumers of state farm products’
                                    ii. acts of fraud upon the court system of the states and the federal
                                       government
                                  iii. acts of criminalities under false pretenses
                                  iv. and engage in third party criminal acts for hire, whether the
                                         attorney had direct knowledge of the crime, or the Count 3
                                         defendants or their enterprises concealed the crime from said
                                         attorney by acts of fraud, and failure to disclose material fact.
                    6) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of ‘state farm automobile insurance company’
                            b) government regulators
                            c) banking officers, and banking institutions in general
                            d) purchasers of debentures sold by ‘state farm’ enterprises.
                            e) purchasers of ‘state f rm’ products
                            f) depositors in ‘state farm bank fsb
                    7) create, establish, direct, manage, authorize and participate in the furtherance
                        of patterns of fraud and racketeering activities by:
                            a) issuance of directives to employees of the enterprises including:
                                    i. ‘national corporate policies’
                                    ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms


 PLAINTIFFS 3rd AMENDED COMPLAINT
                                                                                             Page 241 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 39 of 110 PageID #:
                                     3422



                                 ix. instruction manual to attorneys.


                             b) issuances of directives to third party agents of the enterprises
                                including:
                                    i. national corporate policies
                                    ii. memorandums
                                 iii. training manuals
                                  iv. claims and policy handling procedures manuals
                                   v. sales directives and training manuals
                                  vi. marketing directives and training manuals
                                 vii. contracts between joint enterprises
                                viii. contracts with third party agents, and agencies, including law
                                         firms
                                 ix. instruction manual to attorneys.


                             c) issuances of proposals’, resolutions, and analysis of operations, in
                                 order to conduct fraudulent activities, criminalities, frauds, and
                                 patterns of racketeering activities including:
                                     i. ‘national corporate policies’
                                    ii. memorandums
                                  iii.  training manuals
                                   iv.  claims and policy handling procedures manuals
                                    V.  sales directives and training manuals
                                  vi.   marketing directives and training manuals
                                  vii.  contracts between joint enterprises
                                 viii.  contracts with third party agents, and agencies, including law
                                        firms
                                   ix.  instruction manual to attorneys.

                Authorize the usage of, participate in the usage of, approve the usage of, and / or
                engage in marketing activities, sales activities, or operational activities of an
                individual enterprise which used the term ‘state farm’ instead of the full legal, and
                lawfully registered company enterprise name such as, ‘State Farm Mutual
                Automobile Insurance Company, or State Farm Fire and Casualty Company, or State
                Farm Lloyds, or State Farm Lloyds Inc in any form of communication to any party,
                including:
                    1) use in marketing materials
                    2) use in sales activities
                    3) use in claims activities
                    4) usage in general conversation
                    5) use in interviews
                    6) use in reports to
                            a) members of state farm mutual automobile insurance company
                            b) government officials
                            c) given in testimony to govermnent officials
                            d) given in conversation with government regulators


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 242 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 40 of 110 PageID #:
                                     3423




            E. Engage in interstate sales and marketing activities using the term state farm to
                obscure the operational differences between the state farm and the 25 companies
                owned by Defendant Auto, and the association in fact enterprises, with the knowledge
                such usage would affect interstate commerce, in order to:

                    1) create, establish, and operate an enterprise known as ‘the state farm group’
                        with purposeful knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                 i. was designed to conduct racketeering activities
                                ii. hired third party attorneys to commit
                                             1) acts of fraud upon consumers of ‘ state farm products’
                                             2) acts of fraud upon the court system of the states and
                                                 the federal government
                                             3) acts of criminalities under false pretenses
                                             4) and engage in third party criminal acts for hire,
                                                 whether the attorney had direct knowledge of the
                                                 crime, or the Count 3 defendants or their enterprises
                                                 concealed the crime from said attorney by acts of
                                                 fraud, and failure to disclose material fact.

                    2) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of ‘state farm automobile insurance company’
                            b) government regulators
                            c) banking officers, and banking institutions in general
                            d) purchasers of debentures sold by ‘state farm’ enterprises.
                            e) purchasers of ‘state farm’ products
                            f) depositors in ‘state farm bank fsb

                    3) create, establish, and operate enterprises with purposeful knowledge and
                        intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 243 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 41 of 110 PageID #:
                                     3424



                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                   i. was designed to conduct racketeering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of state farm roducts
                                              2) acts of fraud upon the court system of the states and
                                                  the federal government
                                              3) acts of criminalities under false pretenses
                                              4) and engage in third party criminal acts for hire,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 3 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose material fact.
                                iii. operate an enterprise without full disclosure of their intent,
                                      their acts of fraudulent activity, their affiliation with
                                      enterprises engaged in racketeering activities, their corporate
                                      management policies, their operational structure of subsidiary
                                      companies owned by state farm, the intent and operation of
                                      association in fact enterprises harbored in companies owned
                                      by Defendant Auto to:
                                           1) members of state farm automobile insurance
                                               company
                                           2) government regulators
                                           3) banking officers, and banking institutions in general
                                           4) purchasers of debentures sold by ‘state fa m
                                                enterprises.
                                             5) purchasers of ‘state farm products
                                             6) depositors in ‘state farm bank fsb
                                iv. create, establish, direct, manage, authorize and participate in
                                       the furtherance of patterns of fraud and racketeering activities
                                      by:
                                            1) Issuance of directives to employees of the enterprises
                                                including:
                                                  a) ‘national corporate policies
                                                  b) memorandums
                                                  c) training manuals
                                                  d) claims and policy handling procedures manuals
                                                  e) sales directives and training manuals
                                                  f) marketing directives and training manuals
                                                  g) contracts between joint enterprises
                                                  h) contracts with third party agents, and agencies,
                                                      including law firms
                                                  i) instruction manual to attorneys.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 244 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 42 of 110 PageID #:
                                     3425



                                    v. issuances of directives to third party agents of the enterprises
                                         including:
                                               1) national corporate policies
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                    vi. issuances of ‘proposals , resolutions, and analysis of
                                         operations, in order to conduct fraudulent activities,
                                         criminalities, frauds, and patterns of racketeering activities
                                         including:
                                              1) ‘national corporate policies’
                                              2) memorandums
                                              3) training manuals
                                              4) claims and policy handling procedures manuals
                                              5) sales directives and training manuals
                                              6) marketing directives and training manuals
                                              7) contracts between joint enterprises
                                              8) contracts with third party agents, and agencies,
                                                  including law firms
                                              9) instruction manual to attorneys.

            F. Used interlocking directorates, interlinked officers positions in various and separate
                companies, and sperate but jointly interlinked employee positions in independent and
                allegedly separately operated companies owned by Defendant Auto, and utilized
                employees of separately operating companies owned by Defendant, to cause, engage
                in, or manage activities to:

                    1) create, establish, and operate an enterprise known as ‘the state farm group’
                        with purposeful knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                 i. was designed to conduct racketeering activities
                                ii. hired third party attorneys to commit
                                             1) acts of fraud upon consumers of ‘ state farm products’


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 245 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 43 of 110 PageID #:
                                     3426



                                             2) acts of fraud upon the court system of the states and
                                                 the federal government
                                             3) acts of criminalities under false pretenses
                                             4) and engage in third party criminal acts for hire,
                                                 whether the attorney had direct knowledge of the
                                                 crime, or the Count 3 defendants or their enterprises
                                                 concealed the crime from said attorney by acts of
                                                 fraud, and failure to disclose material fact.
                           f) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their af iliation with enterprises engaged in
                               racketeering activities, their corporate management policies, their
                               operational structure of subsidiary companies owned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                  i. members of st te farm automobile insurance company
                                    ii. government regulators
                                iii. banking officers, and banking institutions in general
                                iv. purchasers of debentures sold by ‘state farm enterprises.
                                    v. purchasers of ‘state farm’ products
                                vi. depositors in ‘state farm bank fsb

                    2) create, establish, direct, manage, authorize and participate in the furtherance
                        of patterns of fraud and racketeering activities by:
                            a) issuance of directives to employees of the enterprises including:
                                   i. ‘national corporate policies’
                                    ii. memorandums
                                 iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                         firms
                                ix. instruction manual to attorneys.


                           b) issuances of directives to third party agents of the enterprises
                               including:
                                    i. ‘national corporate policies’
                                    ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 246 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 44 of 110 PageID #:
                                     3427



                                    ix. instruction manual to attorneys.


                            c) issuances of proposals , resolutions, and analysis of operations, i
                                order to conduct fraudulent activities, criminalities, frauds, and
                                patterns of racketeering activities including:
                                  i. national corporate policies
                                    ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                          firms
                                    ix. instruction manual to attorneys.


                    3) creation of, usage of, participation in, and furtherance of the ‘single entity
                        fraud scheme’ with knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud b nking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                  i. was designed to conduct racketeering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of ‘ state farm products’
                                              2) acts of fraud upon the court system of the states and
                                                  the federal government
                                              3) acts of criminalities under false pretenses
                                              4) and engage in third party criminal acts for hire,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 3 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose material fact.
                           f) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation with enterprises engaged in
                               racketeering activities, their corporate management policies, then
                               operational structure of subsidiary companies owned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                     i. members of ‘ state farm automobile insurance company’
                                    ii. government regulators
                                iii. banking officers, and bani ing institutions in general
                                iv. purchasers of debentures sold by ‘state farm’ enterprises.


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 247 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 45 of 110 PageID #:
                                     3428



                                    v. purchasers of state farm products
                                vi. depositors in state farm bank fsb
                           g) create, establish, direct, manage, authorize and participate in the
                               furtherance of patterns of fraud and racketeering activities by:
                                  i. issuance of directives to employees of the enterprises
                                         including:
                                               1) ‘national corporate policies
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                    ii. issuances of directives to third party agents of the enterprises
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                hi. issuances of ‘proposals’, resolutions, and analysis of
                                         operations, in order to conduct fraudulent activities,
                                         criminalities, frauds, and patterns of racketeering activities
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 248 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 46 of 110 PageID #:
                                     3429



                   4) Authorize the usage of, participate in the usage of, approve the usage of, and
                       / or engage in marketing activities, sales activities, or operational activities of
                       an individual enterprise which used the term state farm instead of the full
                       legal, and lawfully registered company enterprise name such as, State Farm
                       Mutual Automobile Insurance Company, or State Farm Fire and Casualty
                       Co p ny, or State Farm Lloyds, or State Farm Lloyds Inc in any form of
                       communication to any party, including:
                            a) use in marketing materials
                            b) use in sales activities
                            c) use in claims activities
                            d) usage in general conversation
                            e) use in interviews
                            f) use in reports to
                                   i. members of state farm mutual automobile insurance company
                                  ii. government officials
                                 iii. given in testimony to government officials
                                 iv. given in conversation with government regulators

                   5) Engage in interstate sales and marketing activities using the term ‘state farm
                       to obscure the operational differences between the ‘state farm’ and the 25
                       companies owned by Defendant Auto, and the association in fact enterprises,
                       with the knowledge such usage would affect interstate commerce, in order to:

                           a) create, establish, and operate an enterprise known as ‘the state farm
                               group’ with purposeful knowledge and intent to:
                                  i. defraud parties, such as the plaintiffs.
                                 ii. defraud banking institutions
                                iii. conduct a single entity fraud scheme designed to defraud
                                       parties
                                             1) engage in association in fact enterprises engaged in
                                                 racketeering activities
                                             2) manage and operate association in fact relationships
                                                 in a complex and confusion operational manner
                                                 which:
                                             3) was designed to conduct r cketeering activities
                                             4) hired third party attorneys to commit
                                                   a) acts of fraud upon consumers of ‘state farm
                                                       products’
                                                   b) acts of fraud upon the court system of the states
                                                       and the federal government
                                                   c) acts of criminalities under false pretenses
                                                   d) and engage in third party criminal acts for hire,
                                                       whether the attorney had direct knowledge of
                                                       the crime, or the Count 3 defendants or their
                                                       enterprises concealed the crime from said




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 249 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 47 of 110 PageID #:
                                     3430



                                                        attorney by acts of fraud, and failure to disclose
                                                        material fact.

                           b) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation with ente prises engaged in
                               racketeering ctivities, their corporate management policies, their
                               operational structure of subsidiary companies owned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                   i. members of state farm automobile insurance company
                                 ii. government regulators
                                iii. banking officers, and banking in titutions in general
                                iv. purchasers of debentures sold by state farm enterprises.
                                    v. purchasers of ‘state farm’ products
                                vi. depositors in ‘state farm bank fsb

                           c) create, establish, and operate enterprises with puiposeful knowledge
                               and intent to:
                                  i. defraud parties, such as the plaintiffs.
                                 ii. defraud banking institutions
                                iii. conduct a single entity fraud scheme designed to defraud
                                        parties
                                iv. engage in association in fact enterprises engaged in
                                       racketeering activities
                                 v. manage and operate association in fact relationships in a
                                        complex and confusion operational manner which:
                                              1) was designed to conduct racketeering activities
                                              2) hired third party attorneys to commit
                                                    a) acts of fraud upon consumers of ‘state farm
                                                         products’
                                                    b) acts of fraud upon the court system of the states
                                                         and the federal government
                                                    c) acts of criminalities under false pretenses
                                                    d) and engage in third arty criminal acts for hire,
                                                         whether the attorney had direct knowledge of
                                                         the crime, or the Count 3 defendants or their
                                                         enterprises concealed the crime from said
                                                         attorney by acts of fraud, and failure to disclose
                                                         material fact.
                                              3) operate an enterprise without full disclosure of their
                                                  intent, their acts of fraudulent activity, their
                                                  affiliation with enterprises engaged in racketeering
                                                  activities, their corporate management policies, their
                                                  operational structure of subsidiary companies owned
                                                  by state farm, the intent and operation of association




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 250 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 48 of 110 PageID #:
                                     3431



                                       ill fact enterprises harbored in companies owned by
                                       Defendant Auto to:
                                          a) members of state farm automobile insurance
                                               company
                                          b) govermnent regulators
                                          c) banking officers, and banking institutions in
                                              general
                                          d) purchasers of debentures sold by ‘state farm’
                                             enterprises.
                                          e) purchasers of ‘state farm’ products
                                          f) depositors in ‘state farm bank fsb
                                    4) create, establish, direct, manage, authorize and
                                        participate in the furtherance of patterns of fraud and
                                        racketeering activities by:
                                          a) Issuance of directives to employees of the
                                              enterprises including:
                                                 i. ‘national corporate policies’
                                               ii. memorandums
                                              iii. training manuals
                                              iv. claims and policy handling procedures
                                                     manuals
                                              v. sales directives and training manuals
                                              vi. marketing directives and training
                                                     manuals
                                              vii. contracts between joint enterprises
                                             viii. contracts with third party agents, and
                                                      agencies, including law firms
                                              ix. instruction manual to attorneys.


                                    5) issuances of directives to third party agents of the
                                        enterprises including:
                                          a) ‘national corporate policies’
                                          b) memorandums
                                          c) training manuals
                                          d) claims and policy handling procedures manuals
                                          e) sales directives and training manuals
                                          f) marketing directives and training manuals
                                          g) contracts between joint enterprises
                                          h) contracts with third party agents, and agencies,
                                               including law firms
                                          i) instruction manual to attorneys.

                                    6) issuances of ‘proposals’, resolutions, and analysis of
                                        operations, in order to conduct fraudulent activities,
                                        criminalities, frauds, and patterns of racketeering,
                                       activities including:


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                 Page 251 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 49 of 110 PageID #:
                                     3432



                                                    a) national corporate policies
                                                    b) memorandums
                                                    c) training manuals
                                                    d) claims and policy handling procedures manuals
                                                    e) sales directives and training manuals
                                                    f) marketing directives and training manuals
                                                    g) contracts between joint enterprises
                                                    h) contracts with third party agents, and agencies,
                                                         including law firms
                                                    i) instruction manual to attorneys.

            G. either directly or indirectly through employees or agents of the enterprises make
               statements or cause a third party to make statements which include false and
               fraudulent statements of fact, using the term state farm including:
                   1) Representing 25 companies owned by Defendant Auto, or more than one
                       company owned by Defendant Auto, as one company in advertising activities,
                        promotions, and campaigns.
                    2) Representing 25 companies owned by Defendant Auto, or more than one
                        company owned by Defendant Auto, as one company in sales activities,
                        promotions, and campaigns.
                    3) Representing 25 companies owned by Defendant Auto, or more than one
                        company owned by Defendant Auto, as one company in claims activities,
                        processes, or payment activities.
                    4) engaging in a corporate scheme, or pattern of communication, or pattern of
                        behavior to never to admit ‘state farm :
                           a) makes mistakes
                           b) was found in court to conduct wrongful activity
                           c) does not ‘act like a good neighbor’
                            d) does not ‘help life go right’
                            e) engages in nefarious acts
                            f) engages in a pattern of behavior to include
                                    i. abusive claims processes
                                 ii. abuse of litigation as a profit protection mechanism
                                iii. conducts patterns of theft, and fraud by deception
                           g) conducts a knowingly abusive pattern of company activities
                                   i. to deny payments on lawful clai
                                 ii. to delay payments on lawful claims
                                iii. to refuse payments on claims based upon knowledge
                                         collection of the p yment by the claimant would be more
                                         costly through litigation than viable, or financially able for the
                                         claimant to afford.
                           h) abuses customers good will
                           i) abuses claimants good will and causes financial damage due to ‘state
                               farms’ operational policies.
                    5) Defendants knowledge ‘state farm’ corporate policies unreasonably favor
                        state farm’ at the expense of the customer, including Plaintiffs


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 252 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 50 of 110 PageID #:
                                     3433



                    6) Refusing to admit, acknowledge or disclose to prospective consumers State
                        Farm has a significant istory which includes:
                            ) settlements of RICO claims against‘state farm
                           b) state and federal court findings of fact that ‘state farm engaged in:
                                   i.  sales frauds
                                  ii.  claims frauds
                                 hi.    ‘mad dog’ defense tactics
                                 iv.  abuse of claimants including
                                             1) purposefully causing emotional duress
                                             2) purposeful defamation of claimants character
                                  V.  abuse of former ‘state farm’ employees acting as
                                       ‘whistleblowers’
                           c) sizeable state and federal fines levied for:
                                   i. fraudulent
                                             1) sales practices
                                                2) claims activities
                                            3) reporting to government agencies
                            d) Federal court rulings finding ‘state farm’ guilty of:
                                  i.  acts to defraud the federal government
                                 ii.  engaging in interstate fraud
                                hi.   frauds against claimants
                                    iv.   using ‘state farms’ wealth and financial resources to cause pain,
                                          suffering and delay to claimants.
                                    V.    engaging in unreasonable litigation practices.

                Directly and or indirectly causing employees of enterprises to engage in racketeering
                activities in furtherance of fraud schemes, through directives, or company policies
                which authorize, or cause the commission of acts of:
                    1) mail fraud;
                    2) wire fraud;
                    3) bank fraud;
                    4) extortion;
                    5) robbery
                    6) violations oflSUSC 1951
                    7) violations oflSUSC 1952
                    8) violations of 18 USC 1005
                    9) violations of 18 USC 1006
                    10) violations oflSUSC 656
                    11) and other violations of 18 USC 1961(1) not here in listed.

 240. Pursuant to and in further nce of their fraudulent scheme, Defendants Tipsord, Famey, Smith,

        Harbert and Wey committed multiple related acts of racketeering activities conducted by

        enterprises, and directly and indirectly by the Count 3 Defendants including:

            A. From 2012 th ough 2019 engaging in interstate commerce affecting interstate fraud
                campaigns using the wires, in interstate communications designed to further the

 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 253 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 51 of 110 PageID #:
                                     3434



                Defendants enterprises fraud schemes and racketeering activities, used to unlawfully
                defraud Plaintiffs and to illegally obtain monies and properties from the Plaintiff by
                fraud. The campaign in question is known as the Tike a good neighbor campaign, in
                violation of 18 USC 1343, and constitutes more than 100 individual predicate acts.

            B. From 2016 through 2019 engaging in interstate commerce affecting interstate fraud
                campaigns using the wires, in interstate communications designed to further the
                Defendants enterprises fraud schemes and racketeering activities, used to unlawfully
                defraud Plaintiffs and to illegally obtain monies and properties from the Plaintiff by
                fraud. The campaign in question is known as the make life right campaign, in
                violation of 18 USC 1343, and constitutes more than 50 individual predicate acts.

            C. From 2012 through 2018 engaging in interstate commerce affecting interstate
               fraudulent marketing and sales supporting activities in the issuance of fraudulent
               ‘annual reports using the wires, in interstate communications designed to further the
               Defendants enterprises fraud schemes and racketeering activities, used to unlawfully
                defraud Plaintiffs and to illegally obtain monies and properties from the Plaintiff by
                fraud. The reports in question are known as the ‘annual reports to the automobile
                policy owners in violation of 18 USC 1343, and constitutes more than 6 individual
                predicate acts.

            D. From 2012 through 2018 engaging in interstate commerce affecting interstate
               fraudulent marketing and sales supporting activities in the issuance of fraudulent
               ‘annual reports’ using the US Postal Service, in interstate communications designed
               to further the Defendants enterprises fraud schemes and racketeering activities, used
               to unlawfully defraud Plaintiffs and to illegally obtain monies and properties from
               the Plaintiff by fraud. The reports in question are known as the annual reports to the
               automobile policy owners” in violation of 18 USC 1341, and constitutes more than 6
               individual predicate acts.

            E. From 2012 through 2019 engaging in interstate commerce affecting interstate
               issuance of fraudulent statements, sales materials, and ‘bills’ using the US Postal
                Service, in interstate communications designed to further the Defendants enterprises
               fraud schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
               to illegally obtain monies and properties from the Plaintiff by fraud. The items in
                quested are in violation of 18 USC 1341, and constitutes more than 40 individual
               predicate acts.

            F. From December 2015 through August, 2018 engaging in interstate commerce
                affecting interstate fraudulent marketing and sales activities of the enterprises
                conducted by employees managed, and controlled by Count 3 Defendants using the
                wires, in interstate communications designed to further the Defendants enterprises
                fraud schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                to illegally obtain monies and properties from the Plaintiff by fraud. In violation of
                18 USC 1343, and constitutes more than 30 individual predicate acts.




 PLAINTIFFS' 3rd AMENDED COMPLAINT                                                        Page 254 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 52 of 110 PageID #:
                                     3435



            G. From February 27th, 2017 and onward, in a continuing pattern of racketeering
               behavior conducted by employees, and third-party agents, of the enter rises managed,
               operated and controlled by the Count 3 Defendants. Employees of the enterprises
               managed and controlled the Count 3 Defendants engaged in distinctly separate acts
                of extortion in violation of 18 USC 1951, 18 USC 1952, and 18 USC 1961(1), and
                constitutes more than six separate and individual predicate acts.

            H. From February 27th, 2017 and onward, in a continuing pattern of racketeering
               behavior conducted by employees, and third-party agents, of the enterprises managed,
               operated and controlled by the Count 3 Defendants. Employees of the enterprises
               managed and controlled the Count 3 Defendants engaged in distinctly separate acts
                of robbery in violation of 18 USC 1951, 18 USC 1952, and 18 USC 1961(1), and
                constitutes more than eight separate and individual predicate acts.


 241. The acts set forth above in Paragraph 240 Sec. A through H, set forth above constitute a

        pattern of racketeering activity pursuant to 18 U.S.C. § 1961(5).


 242. The Count 3 Defendants have directly and indirectly conducted and participated in the

        conduct of the enterprises affairs through the pattern of racketeering and activity described

        above, in violation of 18 U.S.C. § 1962(c).


 243. As a direct and proximate result of the Count 3 Defendants’ racketeering activities and

        violations of 18 U.S.C. § 1962(c), Plaintiffs have been injured in their businesses and

        property in that specifically:


            A. Plaintiffs suffered injury and damages to property due to the Defendants’ fraud

                schemes, patterns of racketeering behaviors and activities, and Defendants’

                purposeful acts of negligence by:
                    1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                        in Defendants’ bait and switch scheme. And;
                    2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                        deliver the product sold to the Plaintiffs after receiving notice of their failures
                        to deliver the correct product sold to the Plaintiffs. And;
                    3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                        fraudulent and criminal attempts to enforce the terms and conditions of the
                        fraudulently sold bait and switch’ product criminally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wires.
                        And;




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 255 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 53 of 110 PageID #:
                                     3436



                    4) The Defendants t eft of Plaintiffs personal property (Fireplace) through the
                        Defendants frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold bait and switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and pur osefully negligent ‘failure’ to adhere to
                        the terms and conditions of the fraudulently sold ‘bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;
                    9) The Defendants’ fraudulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
                        Defendants themselves, and the related negligence was the direct basis of the
                        reporting. Plaintiffs were damaged in ‘property’ relating to this specific issue
                        due to the destruction of established personal employment contracts.

            B. Plaintiffs suffered direct and proximate injuries to Plaintiffs’ property due to the fraud
                schemes, racketeering activities and enterprises established, conducted, participated
                and operated by the Defendants in the amount of $8,555,000.00. Plaintiffs’ injuries
                were resultant from, and directly related to the Defendants’ fraudulent inducement of
                the Plaintiffs into Defendants’ ‘bait and switch’ fraud scheme, and related acts of
                conglomerate racketeering enterprises activities. Defendants’ fraudulent sales and
                ‘post sale’ racketeering activities used to defraud the Plaintiffs, and unlawfully obtain
                monies and properties from the Plaintiffs, included the Defendants’ bait and switch
                frauds, other sales fraud schemes and marketing fraud schemes, and the fraudulent
                inducement of the Plaintiffs by the illegal and unlawful use of the mail and the wires,
                as well as direct acts of racketeering and criminalities against the Plaintiffs, including
                robbery, extortion, acts of intimidation, fraudulent inducement to obtain Plaintiffs’
                signatures, coercion, and criminal negligence.
                  i. Plaintiffs property injured and damaged are defined as:

                           a) building structure located at 605 Kiowa Drive west
                           b) Plaintiff Quinn’s vehicle
                           c) Plaintiff Vanderbol’s automobiles including 2008 BMW, 2004 Ford
                               Excursion, 1999 Toyota Land Cruiser.
                           d) Plaintiffs personal property located at 605 Kiowa Drive West

                  ii. Plaintiffs suffered personal injuries in the form of:
                             a) Loss of income,
                           b) loss of status and life style
                           c) emotional duress
                           d) physical harm (exposure to toxic environments)
                           e) Loss of business investment, and surety.

 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 256 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 54 of 110 PageID #:
                                     3437




            C. Plaintiffs suffered injury and damages to their businesses due to the Defendants
               fraud schemes, patterns of racketeering behaviors and activities, and Defendants’
               purposeful acts of negligence by:
                   1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                        in Defendants’ bait and switch scheme. And;
                   2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                        deliver the product sold to the Plaintiffs after receiving notice of their failures
                        to deliver the correct product sold to the Plaintiffs. And;
                    3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                        fraudulent and criminal attempts to enforce the terms and conditions of the
                        fraudulently sold bait and switch’ product criminally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wires.
                        And;
                    4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold bait and switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                        the terms and conditions of the fraudulently sold ‘bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;
                    9) The Defendants’ fraudulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
                        Defendants themselves, and the related negligence was the direct basis of the
                        reporting. Plaintiffs were damaged in ‘property’ relating to this specific issue
                        due to the destruction of established personal employment contracts. And;
                    10) The Defendants’ failure to make adequate, correct, and full restitution to the
                        Plaintiffs in a reasonable amount of time, based upon the correct contract sold
                       to the Plaintiffs. And;
                    11) The Defendants’ failure to make proper restitution resulted in a complete
                        ‘shut-down’ of business operations for a significant period of time due to the
                       total losses suffered personally, by the Plaintiffs, and the businesses’ loss of
                        Tabor’ and ‘services’ from the Plaintiffs due to the frauds, criminalities and
                        acts of negligence by the Defendants.
                    12) The Defendants’ purposefully negligent failures, frauds and criminalities, and
                       acts of defamation of the Plaintiffs resulted in a loss of ‘equity’, and ‘value’
                       which graphically financially injured the business, due to the Plaintiffs’ loss
                        of reputation, status, credibility, ‘creditworthiness’ and ‘risk assessment’.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 257 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 55 of 110 PageID #:
                                     3438



                    13) The Defendants fraudulent reporting to national databases graphically
                        injured the businesses’ ability to obtain underwriting for insurance and credit
                        which:
                            a) dramatically and irrationally increased the costs of operations.
                            b) dramatically and irrationally increased the costs of monies and lines
                                 of credit.
                           c) dramatically increased the costs of operations, insurance, financial
                                transactions, import of products, and costs of goods sold to a level the
                                company was no longer profitable, or obtained the margin of
                                profitability required by the business third party investors.
                           d) caused the businesses to no longer meet the requirements to obtain
                                monies from signed investment agreements.
                    14) The Defendants’ fraudulent schemes, operations and criminalities operating
                       in a manner to damage the Plaintiffs, in order to obscure the Defendants’ fraud
                       schemes and criminality lasted for a period of time beyond a reasonable
                       period of time, and as such, the businesses lost viability, profitability, and the
                       ability to operate beyond their monetary reserves, and capabilities resulting
                       in a complete collapse of the businesses.
                    15) The Defendants’ causation of the collapse of the Plaintiffs’ businesses,
                       resulted in a complete loss of equity value and value of intellectual property
                       held and assigned by the businesses.

            D. Plaintiffs suffered direct and proximate damages and injuries to Plaintiffs’ businesses
                due to the fraud schemes, racketeering activities and enterprises established,
                conducted, participated and operated by the Defendants in the amount of
                $70,800,000.00. Plaintiffs’ injuries were resultant from, and directly related to the
                Defendants’ fraudulent inducement of the Plaintiffs into Defendants’ bait and switch’
                fraud scheme, and related acts of conglomerate racketeering enterprises’ activities.
                Defendants’ fraudulent sales and post sale’ racketeering activities used to defraud
                the Plaintiffs, and unlawfully obtain monies and prope ties from the Plaintiffs
                included the Defendants’ bait and switch frauds, other sales fraud schemes and
                marketing fraud schemes, and the fraudulent inducement of the Plaintiffs by the
                illegal and unlawful use of the mail and the wires, as well as direct acts of racketeering
                and criminalities against the Plaintiffs, including robbery, extortion, acts of
                intimidation, fraudulent inducement to obtain Plaintiffs’ signatures, coercion, and
                criminal negligence. And further acts of negligence, fraud, and criminalities
                conducted by the Defendants, and their enterprises including acts to defame the
                Plaintiffs, and the Defendants’ purposefully fraudulent reporting of losses suffered
                by the Plaintiffs due to the acts of Defendants’ frauds, and purposeful negligence to
                national risk eporting databases causing significant damage to the Plaintiffs’
                businesses, and resulted in incorrect, and the Defendants’ purposefully fraudulent
                misrepresentation of the Plaintiffs, as risk parties. All of which greatly affected the
                businesses’ ability to conduct commerce, and operate viability, to a point in which
                the businesses became insolvent.


                  i. Plaintiffs businesses injured and damaged are defined as:

 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 258 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 56 of 110 PageID #:
                                     3439



                           a) OPM Research and Development Inc.
                           b) 9-Ten Holdings Inc.
                           c) Neoteric Ventures Inc.
                           d) Irr. Trust for the Benefit of John S. Vanderbol III and associated
                       developmental projects including: resurrection fitness, post stroke survival
                       tactics book, and product lines.

                 ii. Businesses suffered injuries including:
                           a) loss of income
                           b) loss of investments in hand
                           c) loss of underwriting
                           d) loss of professional services of:
                                13. Plaintiff Vanderbol
                                14. Plaintiff Quinn
                                15. company staff hired
                                16. company staff contracted
                                17. subcontractor design services
                                18. subcontractor production services

                           e) loss of product in development
                           f) loss of invested monies
                           g) loss of equity value
                           h) loss of market opportunity
                           i) loss of viability of projects in development.


 244. WHEREFORE, Plaintiffs request that this Court enter judgment against the Count 3
        Defendants as follows:
            A. Plaintiffs pray for relief in the form actual damages to property in the amount of:
                $8,555,000.00
            B. Plaintiffs pray for relief in the form of actual damages to businesses in the amount of:
               $70,800,000.00
            C. Plaintiffs pray for treble damages for injuries suffer to Plaintiffs property in the
                amount of $. 25,665,000.00
            D. Plaintiffs pray for treble damages for injuries suffered to Plaintiffs business in the
                amount of: $212,400,000.00
            E. Plaintiffs pray for reasonable attorney s fees should the Plaintiffs obtain the services
                of legal counsel in this matter.
            F. Plaintiffs pray for all easonable court costs, and costs of bringing forth this matter
                including the costs of filing, recording costs, costs of discovery, costs of depositions,
                costs of travel to obtain depositions, as well as, copying and mailing costs associated
                in this matter.
            G. Plaintiffs pray for any and all other relief in the ends of, and in the pursuit of justice
                and any equitable relief this Honorable Court decides would be appropriate due to
                the gravity of the matter and the heinous acts of the Defendants.



 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 259 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 57 of 110 PageID #:
                                     3440



                                                   Count 4
                                       Pursuant to 18 U.S.C. S 1962(b)

 245. The allegations of paragraphs 13 through 217 are incorporated herein by reference.

 246. This Count is against Defendants Tipsord, Farney, Smith, Harbert, and Wey (herein after the

         Count 4 Defendants ).

 247. The State Farm Group conglomerate enterprise engaged in and whose activities affect

        interstate commerce.


 248. The Count 4 Defendants acquired and maintained interests in and control of the enterprises

        through a pattern of racketeering Specifically, the Count 4 Defendants agreed to:

            A. create, establish, and operate an enterprise known as the state farm group with
                purposeful knowledge and intent to:
                    1) defraud parties, such as the plaintiffs.
                    2) defraud banking institutions
                    3) conduct a single entity fraud scheme designed to defraud parties
                    4) engage in association in fact enterprises engaged in racketeering activities
                    5) manage and operate association in fact relationships in a complex and
                        confusion operational manner which:
                           a) was designed to conduct racketeering activities
                           b) hired third party attorneys to commit
                                    i. acts of fraud upon consumers of ‘state fai products’
                                    ii. acts of fraud upon the court system of the states and the federal
                                        government
                                  hi. acts of criminalities under false pretenses
                                  iv. and engage in third party criminal acts for hire, whether the
                                       attorney had direct knowledge of the crime, or the Count 4
                                       defendants or their enterprises concealed the crime from said
                                       attorney by acts of fraud, and failure to disclose material fact.
                    6) operate an entei rise without full disclosure of their intent, their acts of
                       fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                       association in fact enterprises harbored in companies owned by Defendant
                       Auto to:
                            a) members of ‘state farm automobile insurance company’
                            b) government regulators
                            c) banking officers, and banking institutions in general
                            d) purchasers of debentures sold by ‘state farm enterprises.
                            e) purchasers of‘state farm’products
                            f) depositors in ‘state farm bank fsb




 PLAINTIFFS 3rd AMENDED CO PLAINT                                                            Page 260 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 58 of 110 PageID #:
                                     3441



            B. create, establish, direct, manage, authorize and participate in the furtherance of
                patterns of fraud and racketeering activities by:
                    1) issuance of directives to employees of the enterprises including:
                            a) national corporate policies
                            b) memorandums
                            c) training manuals
                            d) claims and policy handling procedures manuals
                            e) sales directives and training manuals
                            f) marketing directives and training manuals
                            g) contracts between joint enterprises
                            h) contracts with third party agents, and agencies, including law firms
                            i) instruction manual to attorneys.

                    2) issuances of directives to third party agents of the enterprises including:
                            a) ‘national corporate policies’
                            b) memorandums
                            c) training manuals
                            d) claims and policy handling procedures manuals
                            e) sales directives and training manuals
                            f) marketing directives and training manuals
                            g) contracts between j oint enterprises
                            h) contracts with third party agents, and agencies, including law firms
                            i) instruction manual to attorneys.

                    3) issuances of ‘proposals’, resolutions, and analysis of operations, in order to
                        conduct fraudulent activities, criminalities, frauds, and patterns of
                        racketeering activities including:
                            a) ‘national corporate policies’
                            b) memorandums
                            c) training manuals
                            d) claims and policy handling procedures manuals
                           e) sales directives and training manuals
                           f) marketing directives and training manuals
                           g) contracts between joint enterprises
                           h) contracts with third party agents, and agencies, including law firms
                           i) instruction manual to attorneys.

            C. creation of, usage of, participation in, and furtherance of the ‘single entity fraud
                scheme’ with knowledge and intent to:
                   1) defraud parties, such as the plaintiffs.
                    2) defraud banking institutions
                    3) conduct a single entity fraud scheme designed to defraud parties
                    4) engage in association in fact enterprises engaged in racketeering activities
                    5) manage and operate association in fact relationships in a complex and
                        confusion operational manner which:
                           a) was designed to conduct racketeering activities


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                        Page 261 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 59 of 110 PageID #:
                                     3442



                            b) hired third party attorneys to commit
                                     i. acts of fraud upon consumers of state farm products
                                    ii. acts of fraud upon the court system of the states and the federal
                                         government
                                  iii. acts of criminalities under false pretenses
                                  iv. and engage in third party criminal acts for hire, whether the
                                        attorney had direct knowledge of the crime, or the Count 4
                                        defendants or their enterprises concealed the crime from said
                                        attorney by acts of fraud, and failure to disclose material fact.
                    6) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of ‘state farm automobile insurance company’
                            b) government regulators
                            c) banking officers, and banicing institutions in general
                            d) purchasers of debentures sold by ‘state f rm’ enterprises.
                            e) purchasers of ‘state farm’ products
                            f) depositors in ‘state farm bank fsb
                    7) create, establish, direct, manage, authorize and participate in the furtherance
                        of patterns of fraud and racketeering activities by:
                            a) issuance of directives to employees of the enterprises including:
                                    i. ‘national corporate policies’
                                    ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                 ix. instruction manual to attorneys.


                           b) issuances of directives to third party agents of the enterprises
                               including:
                                    i.    ‘national corporate policies’
                                 ii.      memorandums
                                iii.      training manuals
                                 iv.      claims and policy handling procedures manuals
                                    v.    sales directives and training manuals
                                vi.       marketing directives and training manuals
                                vii.      contracts between joint enterprises
                               viii.      contracts with third party agents, and agencies, including law
                                          firms


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 262 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 60 of 110 PageID #:
                                     3443



                                    ix. instruction manual to attorneys.


                             c) issuances of proposals , resolutions, and analysis of operations, in
                                  order to conduct fraudulent activities, criminalities, frauds, and
                                 patterns of racketeering activities including:
                                     i. ‘national corporate policies’
                                    ii. memorandums
                                  iii. training manuals
                                  iv. claims and policy handling procedures manuals
                                   v. sales directives and training manuals
                                  vi. marketing directives and training manuals
                                 vii. contracts between joint enterprises
                                viii. contracts with third party agents, and agencies, including law
                                          firms
                                    ix. instruction manual to attorneys.


            D. Authorize the usage of, participate in the usage of, approve the usage of, and / or,
               engage in marketing activities, sales activities, or operational activities of an
               individual enterprise which used the term ‘state farm’ instead of the full legal, and
               lawfully registered company enterprise name such as, ‘State Farm Mutual
               Automobile Insurance Company, or State Farm Fire and Casualty Company, or State
               Farm Lloyds, or State Farm Lloyds Inc in any form of communication to any party,
                including:
                    1) use in marketing materials
                    2) use in sales activities
                    3) use in claims activities
                    4) usage in general conversation
                    5) use in interviews
                    6) use in reports to
                           a) members of state farm mutual automobile insurance company
                           b) government officials
                           c) given in testimony to government officials
                           d) given in conversation with government regulators

            E. Engage in interstate sales and marketing activities using the term ‘state farm’ to
                obscure the operational differences between the ‘state farm’ and the 25 companies
                owned by Defendant Auto, and the association in fact enterprises, with the knowledge
                such usage would affect interstate commerce, in order to:

                    1) create, establish, and operate an enterprise known as ‘the state farm group’
                        with purposeful knowledge nd intent to:
                            a) defraud parties, such as the plaintiffs.
                             b) defraud bani ing institutions
                             c) conduct a single entity fraud scheme designed to defraud parties
                             d) engage in association in fact enterprises engaged in racketeering
                                 activities


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                       Page 263 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 61 of 110 PageID #:
                                     3444



                            e) manage and operate association in fact relationships in a complex and
                                confusion operational manner which:
                                  i. was designed to conduct racketeering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of state farm products
                                              2) acts of fraud upon the court system of the states and
                                                  the federal government
                                              3) acts of criminalities under false pretenses
                                              4) and engage in third party criminal acts for hire,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 4 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose material fact.

                    2) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterp ises engaged in acketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of state farm automobile insurance company
                            b) government regulators
                            c) banking officers, and banking institutions in general
                            d) purchasers of debentures sold by ‘state farm’ enterprises.
                            e) purchasers of ‘state farm’ products
                            f) depositors in ‘state farm bank fsb

                    3) create, establish, and operate enterprises with urposeful knowledge and
                        intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banicing institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                 i. was designed to conduct racketeering activities
                                ii. hired third party attorneys to commit
                                             1) acts of fraud upon consumers of ‘ state farm products’
                                             2) acts of fraud upon the court system of the states and
                                                 the federal govermnent
                                             3) acts of criminalities under false pretenses
                                             4) and engage in third party criminal acts for hire,
                                                 whether the attorney had direct knowledge of the
                                                 crime, or the Count 4 defendants or their enterprises




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 264 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 62 of 110 PageID #:
                                     3445



                                                 concealed the crime from said attorney by acts of
                                                 fraud, and failure to disclose material fact.
                                iii. operate an enterprise without full disclosure of their intent,
                                       their acts of fraudulent activity, their affiliation with
                                       enterprises engaged in racketeering activities, their corporate
                                       management policies, their operational structure of subsidiary
                                       companies owned by state farm, the intent and operation of
                                       association in fact enterprises harbored in companies owned
                                       by Defendant Auto to:
                                             1) members of state farm automobile insurance
                                                 company
                                             2) government regulators
                                             3) banking officers, and banking institutions in general
                                             4) purchasers of debentures sold by ‘state farm’
                                                   enterprises.
                                               5) purchase s of ‘state fa m’ products
                                               6) depositors in state farm bank fsb
                                iv. create, establish, direct, manage, authorize and participate in
                                       the furtherance of patterns of fraud and racketeering activities
                                         by:
                                               1) Issuance of directives to employees of the enterprises
                                                  including:
                                                      a) ‘national corporate policies’
                                                      b) memorandums
                                                      c) training manuals
                                                      d) claims and policy handling procedures manuals
                                                      e) sales directives and training manuals
                                                      f) marketing directives and training manuals
                                                      g) contracts between joint enterprises
                                                      h) contracts with third party agents, and agencies,
                                                         including law firms
                                                      i) instruction manual to attorneys.

                                    v. issuances of directives to third party agents of the enterprises
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 265 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 63 of 110 PageID #:
                                     3446



                                    vi. issuances of proposals , resolutions, and analysis of
                                           operations, in order to conduct fraudulent ctivities,
                                           criminalities, frauds, and patterns of racketeering activities
                                          including:
                                                1) national corporate policies
                                                2) memorandums
                                                3) training manuals
                                                4) claims and policy handling procedures manuals
                                                5) sales directives and training manuals
                                                6) marketing directives and training manuals
                                                7) contracts between joint enterprises
                                                8) contracts with third party agents, and agencies,
                                                    including law firms
                                                9) instruction manual to attorneys.

            F. Used interlocking directorates, interlinked officers positions in various and separate
                companies, and sperate but jointly interlinked employee positions in independent and
                allegedly separately operated companies owned by Defendant Auto, and utilized
                employees of separately operating companies owned by Defendant, to cause, engage
                in, or manage activities to:

                    1) create, establish, and operate an enterprise known as ‘the state farm group’
                        with purposeful knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                 i. was designed to conduct racketeering activities
                                ii. hired third party attorneys to commit
                                             1) acts of fraud upon consumers of ‘ state farm products ’
                                             2) acts of fraud upon the court system of the states and
                                                 the federal government
                                             3) acts of criminalities under false pretenses
                                               4) and engage in third party criminal acts for hire,
                                                whether the attorney had direct knowledge of the
                                                crime, or the Count 4 defendants or their enterprises
                                                concealed the crime from said attorney by acts of
                                                fraud, and failure to disclose material fact.
                           f) operate an enter rise without full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation with enterprises engaged in
                               racketeering activities, their corporate management policies, their
                               operational structure of subsidiary companies owned by state farm,,




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 266 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 64 of 110 PageID #:
                                     3447



                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                 i. members of state farm automobile insurance company
                                    ii. government regulators
                                iii. banking officers, and banking institutions in general
                                iv. purchasers of debentures sold by ‘state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products
                                vi. depositors in ‘state farm bank fsb

                    2) create, establish, direct, manage, authorize and participate in the furtherance
                        of patterns of fraud and racketeering activities by:
                            a) issuance of directives to employees of the enterprises including:
                                    i. ‘national corporate policies’
                                    ii. memorandums
                                 iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                         firms
                                ix. instruction manual to attorneys.


                           b) issuances of directives to third party agents of the enterprises
                               including:
                                    i. ‘national corporate policies’
                                    ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and framing manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                i . instruction manual to attorneys.


                           c) issuances of ‘proposals’, resolutions, and analysis of operations, in
                               order to conduct fraudulent activities, criminalities, frauds, and
                               patterns of racketeering activities including:
                                 i. ‘national corporate policies’
                                    ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 267 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 65 of 110 PageID #:
                                     3448



                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                    ix. instruction manual to attorneys.


                    3) creation of, usage of, participation in, and furtherance of the single entity
                        fraud scheme with knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                            b) defraud banking institutions
                            c) conduct a single entity fraud scheme designed to defraud parties
                            d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                  i. was designed to conduct racketeering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of ‘ state farm products
                                              2) acts of fraud upon the court system of the states and,
                                                  the federal government
                                              3) acts of criminalities under false pretenses
                                              4) and engage in third party criminal acts for hire,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 4 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose material fact.
                           f) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation with enterprises engaged in
                               racketeering activities, then corporate management policies, their
                               operational structure of subsidiary companies owned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                    i. members of ‘state farm automobile insurance company’
                                    ii. government regulators
                                iii. banking officers, and banking institutions in general
                                iv. purchasers of debentures sold by ‘state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products
                                vi. depositors in ‘state farm bank fsb
                           g) create, establish, direct, manage, authorize and participate in the
                               furtherance of patterns of fraud and racketeering activities by:
                                  i. issuance of directives to employees of the enterprises
                                         including:
                                              1) ‘national corporate policies’
                                              2) memorandums
                                              3) training manuals
                                              4) claims and policy handling procedures manuals
                                              5) sales directives and training manuals i
                                              6) marketing directives and training manuals


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 268 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 66 of 110 PageID #:
                                     3449



                                               7) contracts between j oint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                    ii. issuances of directives to third party agents of the enterprises
                                         including:
                                               1) national corporate policies
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                 iii. issuances of ‘proposals’, resolutions, and analysis of
                                         operations, in order to conduct fraudulent activities,
                                         criminalities, frauds, and patterns of racketeering activities
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between j oint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                    4) Authorize the usage of, participate in the usage of, approve the usage of, and
                        / or engage in marketing activities, sales activities, or operational activities of
                        an individual enterprise which used the term ‘state farm’ instead of the full
                        legal, and lawfully registered company enterprise name such as, ‘State Farm
                        Mutual Automobile Insurance Company, or State Farm Fire and Casualty
                        Company, or State Farm Lloyds, or State Farm Lloyds Inc in any form of
                        communication to any party, including:
                             a) use in marketing materials
                             b) use in sales activities
                             c) use in claims activities
                             d) usage in general conversation
                             e) use in interviews
                             f) use in reports to


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 269 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 67 of 110 PageID #:
                                     3450



                                       i. members of state farm mutual automobile insurance company
                                     ii. government officials
                                    iii. given in testimony to government officials
                                    iv. given in conversation with government regulators

                    5) Engage in interstate sales and marketing activities using the term state farm
                        to obscure the operation l differences between the ‘state farm and the 25
                        companies owned by Defendant Auto, and the association in fact enterprises,
                        with the knowledge such usage would affect interstate commerce, in order to:

                            a) create, establish, and operate an enterprise known as ‘the state farm
                                group’ with purposeful knowledge and intent to:
                                    i. defraud parties, such as the plaintiffs.
                                  ii. defraud banking institutions
                                 iii. conduct a single entity fraud scheme designed to defraud
                                         parties
                                               1) engage in association in fact enterprises engaged in
                                                   racketeering activities
                                               2) manage and operate association in fact relationships
                                                   in a complex and confusion operational manner
                                                  which:
                                              3) was designed to conduct racketeering activities
                                              4) hired third party attorneys to commit
                                                    a) acts of fraud upon consumers of ‘state farm
                                                        products’
                                                   b) acts of fraud upon the court system of the states
                                                       and the federal government
                                                   c) acts of criminalities under false pretenses
                                                   d) and engage in third party criminal acts for hire,
                                                       whether the attorney had direct knowledge of
                                                       the crime, or the Count 4 defendants or their
                                                       enterprises concealed the crime from said
                                                       attorney by acts of fraud, and failure to disclose
                                                       material fact.

                           b) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation with enterprises engaged in
                               racketeering activities, their corporate management policies, their
                               operational structure of subsidiary companies o ned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                    i. members of ‘state farm automobile insurance company
                                 ii. government regulators
                                iii. banking officers, and banking institutions in general
                                iv. purchasers of debentures sold by ‘state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products



 PLAINTIFFS 3RD AMENDED COMPLAINT                                                           Page 270 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 68 of 110 PageID #:
                                     3451



                                    vi. depositors in state farm bank fsb

                            c) create, establish, and operate enterprises with purposeful knowledge
                                and intent to:
                                    i. defraud parties, such as the plaintiffs.
                                  ii. defraud banking institutions
                                 iii. conduct a single entity fraud scheme designed to defraud
                                         parties
                                 iv. engage in association in fact enterprises engaged in
                                         racketeering activities
                                  v. manage and operate association in fact relationships in a
                                         complex and confusion operational manner which:
                                               1) was designed to conduct racketeering activities
                                              2) hired third party attorneys to commit
                                                    a) acts of fraud upon consumers of state farm
                                                         products
                                                    b) acts of fraud upon the court system of the states
                                                         and the federal government
                                                    c) acts of criminalities under false pretenses
                                                    d) and engage in third party criminal acts for hire,
                                                         whether the attorney had direct knowledge of
                                                         the crime, or the Count 4 defendants or their
                                                         enterprises concealed the crime from said
                                                         attorney by acts of fraud, and failure to disclose
                                                         material fact.
                                              3) operate an enterprise without full disclosure of their
                                                  intent, their acts of fraudulent activity, their
                                                  affiliation with enterprises engaged in racketeering
                                                  activities, their corporate management policies, their
                                                  operational structure of subsidiary companies owned
                                                  by state farm, the intent and operation of association
                                                  in fact enterprises harbored in companies owned by
                                                  Defendant Auto to:
                                                    a) members of ‘state farm automobile insurance
                                                        company’
                                                   b) government regulators
                                                   c) banking officers, and banking institutions in
                                                       general
                                                   d) purchasers of debentures sold by ‘state farm’
                                                       enterprises.
                                                    e) purchasers of ‘state farm’ products
                                                    f) depositors in ‘state farm bank fsb
                                              4) create, establish, direct, manage, authorize and
                                                  participate in the furtherance of patterns of fraud and-
                                                  racketeering activities by:




 PLAINTIFFS 3rd AMENDED CO PLAINT                                                            Page 271 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 69 of 110 PageID #:
                                     3452



                                               a) Issuance of directives to employees of the
                                                   enterprises including:
                                                     i. national corporate policies
                                                     ii. memorandums
                                                    iii. training manuals
                                                    iv. claims and policy handling procedures
                                                           manuals
                                                    v. sales directives and training manuals
                                                    vi. marketing directives and training
                                                           manuals
                                                    vii. contracts between joint enterprises
                                                   viii. contracts with third party agents, and
                                                            agencies, including law firms
                                                    ix. instruction manual to attorneys.


                                          5) issuances of directives to third party agents of the
                                              enterprises including:
                                                a) ‘national corporate policies
                                                b) memorandums
                                                c) training manuals
                                                d) claims and policy handling procedures manuals
                                                e) sales directives and training manuals
                                                f) marketing directives and training manuals
                                                g) contracts between joint enterprises
                                                h) contracts with third party agents, and agencies,
                                                   including law firms
                                               i) instruction manual to attorneys.

                                          6) issuances of ‘proposals’, resolutions, and analysis of
                                              operations, in order to conduct fraudulent activities,
                                              criminalities, frauds, and patterns of racketeering
                                              activities including:
                                                a) ‘national corporate policies’
                                                b) memorandums
                                                c) training manuals
                                                d) claims and policy handling procedures manuals
                                                e) sales directives and training manuals
                                                f) marketing directives and training manuals
                                                g) contracts between joint enterprises
                                                h) contracts with third party agents, and agencies,
                                                   including law firms
                                               i) instruction manual to attorneys.

            G. either directly or indirectly through employees or agents of the enterprises make
               statements or cause a third party to make statements which include false and
               fraudulent statements of fact, using the term ‘state farm including:


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                      Page 272 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 70 of 110 PageID #:
                                     3453



                    1) Representing 25 companies owned by Defendant Auto, or more than one
                       company owned by Defendant Auto, as one company in advertising activities,
                        promotions, and campaigns.
                    2) Representing 25 companies owned by Defendant Auto, or more than one
                        company owned by Defendant Auto, as one company in sales activities,
                        promotions, and campaigns.
                    3) Representing 25 companies owned by Defendant Auto, or more than one
                        company owned by Defendant Auto, as one company in claims activities,
                        processes, or payment activities.
                    4) engaging in a corporate scheme, or pattern of communication, or pattern of
                        behavior to never to admit state farm :
                           a) makes mistakes
                           b) was found in court to conduct wrongful activity
                           c) does not act like a good neighbor
                            d) does not ‘help life go right
                            e) engages in nefarious acts
                            f) engages in a pattern of behavior to include
                                    i. abusive claims processes
                                   ii. abuse of litigation as a profit protection mechanism
                                  iii. conducts patterns of theft, and fraud by deception
                            g) conducts a knowingly abusive pattern of company activities
                                     i. to deny payments on lawful claims
                                   ii. to delay payments on lawful claims
                                  iii. to refuse payments on claims based upon knowledge
                                           collection of the payment by the claimant would be more
                                           costly through litigation than viable, or financially able for the
                                           claimant to afford.
                            h) abuses customers good will
                            i) abuses claimants good will and causes financial damage due to ‘state
                                farms’ operational policies.
                    5) Defendants knowledge state farm’ corporate policies unreasonably favor
                        ‘state farm’ at the expense of the customer, including Plaintiffs
                    6) Refusing to admit, acknowledge or disclose to prospective consumers ‘ State
                        Farm’ has a significant history which includes:
                            a) settlements of RICO claims against ‘state farm’
                            b) state and federal court findings of fact that ‘state farm’ engaged in:
                                    i. sales frauds
                                   ii. claims frauds
                                 iii. ‘mad dog’ defense tactics
                                  iv. abuse of claimants including
                                                 1) purposefully causing emotional duress
                                                 2) purposeful defamation of claimants character
                                    v. abuse of former ‘state farm’ employees acting as
                                         ‘whistleblowers’
                            c) sizeable state and federal fines levied for:
                                   i. fraudulent


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                               Page 273 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 71 of 110 PageID #:
                                     3454



                                             1) sales practices
                                             2) claims activities
                                             3) reporting to government agencies
                            d) Federal court rulings finding state farm guilty of:
                                    i. acts to defraud the federal govermnent
                                  ii. engaging in interstate fraud
                                 iii. frauds against claimants
                                 iv. using ‘ state farms wealth and financial resources to cause pain,
                                          suffering and delay to claimants.
                                  v. engaging in unreasonable litigation practices.

            H. Directly and or indirectly causing employees of enterprises to engage in racketeering
                activities in furtherance of fraud schemes, through directives, or company policies
                which authorize, or c use the commission of acts of:
                    1) mail fraud;
                    2) wire fraud;
                    3) bank fraud;
                    4) extortion;
                    5) robbery
                    6) violations ofl8USC1951
                    7) violations of 18 USC 1952
                    8) violations of 18 USC 1005
                    9) violations of 18 USC 1006
                    10) violations of 18 USC 656
                    11) and other violations of 18 USC 1961(1) not here in listed.


 249. The racketeering activities listed above set forth above in Paragraph 248, Sec. A-H

        individually set forth constitutes a pattern of racketeering activity pursuant to 18 U.S.C. §

         1961(5).

 250. The Count 4 Defendants have directly and indirectly acquired and maintained interests in

        and control of the enterprises through the pattern of racketeering activity described above, in

        violation of 18 U.S.C. § 1962(b).


 251. As a direct and proximate result of the Count 4 Defendants’ racketeering activities and

        violations of 18 U.S.C. § 1962(b), Plaintiffs have been injured in their businesses and

        property in that specifically:




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 274 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 72 of 110 PageID #:
                                     3455



            A. Plaintiffs suffered injury and damages to property due to the Defendants fraud

                schemes, patterns of racketeering behaviors and activities, and Defendants’

                purposeful acts of negligence by:

                    1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                        in Defendants’ bait and switch scheme. And;
                    2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                        deliver the product sold to the Plaintiffs after receiving notice of their failures
                        to deliver the correct product sold to the Plaintiffs. And;
                    3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                        fraudulent and criminal attempts to enforce the terms and conditions of the
                        fraudulently sold bait and switch’ product criminally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wires.
                        And;
                    4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold bait and Switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                        the terms and conditions of the fraudulently sold ‘bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;
                    9) The Defendants’ fraudulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
                        Defendants themselves, and the related negligence was the direct basis of the
                        reporting. Plaintiffs were damaged in ‘property’ relating to this specific issue
                        due to the destruction of established personal employment contracts.

            B. Plaintiffs suffered direct and proximate injuries to Plaintiffs’ property due to the fraud
                schemes, racketeering activities and enterprises established, conducted, participated
                and operated by the Defendants in the amount of $8,555,000.00. Plaintiffs’ injuries
                were resultant from, and directly related to the Defendants’ fraudulent inducement of
                the Plaintiffs into Defendants’ ‘bait and switch’ fraud scheme, and related acts of
                conglomerate racketeering enterprises activities. Defendants’ fraudulent sales and
                ‘post sale’ racketeering activities used to defraud the Plaintiffs, and unlawfully obtain
                monies and properties from the Plaintiffs, included the Defendants’ bait and switch
                frauds, other sales fraud schemes and marketing fraud schemes, and the fraudulent
                inducement of the Plaintiffs by the illegal and unlawful use of the mail and the wires,
                as well as direct acts of racketeering and criminalities against the Plaintiffs, including



 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 275 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 73 of 110 PageID #:
                                     3456



                robbery, extortion, acts of intimidation, fraudulent inducement to obtain Plaintiffs
                signatures, coercion, and criminal negligence.
                   i. Plaintiffs property injured and damaged are defined as:

                            a) building structure located at 605 Kiowa Drive west
                            b) Plaintiff Quinn s vehicle
                            c) Plaintiff Vanderbol’s automobiles including 2008 BMW, 2004 Ford
                                Excursion, 1999 Toyota Land Cruiser.
                            d) Plaintiffs personal property located at 605 Kiowa Drive West

                  ii. Plaintiffs suffered personal injuries in the form of:
                              a) Loss of income,
                            b) loss of status and life style
                            c) emotional duress
                            d) physical harm (exposure to toxic environments)
                            e) Loss of business investment, and surety.

            C. Plaintiffs suffered injury and damages to their businesses due to the Defendants’
               fraud schemes, patterns of racketeering behaviors and activities, and Defendants’
               purposeful acts of negligence by:
                    1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                        in Defendants’ bait and switch scheme. And;
                    2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                        deliver the product sold to the Plaintiffs after receiving notice of their failures
                        to deliver the correct product sold to the Plaintiffs. And;
                    3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                        fraudulent and criminal attempts to enforce the terms and conditions of the
                        fraudulently sold bait and switch’ product criminally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wires.
                        And;
                    4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold ‘bait and switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recove monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                        the ter s and conditions of the fraudulently sold ‘bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;
                    9) The Defendants’ fraudulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
                        Defendants themselves, and the related negligence was the direct basis of the


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 276 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 74 of 110 PageID #:
                                     3457



                       reporting. Plaintiffs were damaged in property relating to this specific issue
                       due to the destruction of established personal employment contracts. And;
                    10) The Defendants’ failure to make adequate, correct, and full restitution to the
                       Plaintiffs in a reasonable amount of time, based upon the correct contract sold
                        to the Plaintiffs. And;
                    11) The Defendants’ failure to make proper restitution resulted in a complete
                        ‘shut-down’ of business operations for a significant period of time due to the
                        total losses suffered personally, by the Plaintiffs, and the businesses’ loss of
                        Tabor’ and ‘services’ from the Plaintiffs due to the frauds, criminalities and
                        acts of negligence by the Defendants.
                    12) The Defendants’ purposefully negligent failures, frauds and criminalities, and
                        acts of defamation of the Plaintiffs resulted in a loss of ‘equity’, and ‘value’
                        which graphically financially injured the business, due to the Plaintiffs’ loss
                       of reputation, status, credibility, ‘creditworthiness’ and ‘risk assessment’.
                    13) The Defendants’ fraudulent reporting to national databases graphically
                       injured the businesses’ ability to obtain underwriting for insurance and credit
                        which:
                            a) dramatically and irrationally increased the costs of operations.
                            b) dram tically and irrationally increased the costs of monies and lines
                                of credit.
                            c) dramatically increased the costs of operations, insurance, financial
                                transactions, import of products, and costs of goods sold to a level the
                                company was no longer profitable, or obtained the margin of
                                profitability required by the business third party investors.
                            d) caused the businesses to no longer meet the requirements to obtain
                                monies from signed investment agreements.
                    14) The Defendants’ fraudulent schemes, operations and criminalities operating
                       in a manner to damage the Plaintiffs, in order to obscure the Defendants’ fraud
                       schemes and criminality lasted for a period of time beyond a reasonable
                       period of time, and as such, the businesses lost viability, profitability, and the
                       ability to operate beyond their monetary reserves, and capabilities resulting
                       in a complete collapse of the businesses.
                    15) The Defendants’ causation of the collapse of the Plaintiffs’ businesses,
                       resulted in a complete loss of equity value and value of intellectual property
                       held and assigned by the businesses.

            D. Plaintiffs suffered direct and proximate damages and injuries to Plaintiffs’ businesses
                due to the fraud schemes, racketeering activities and enterprises established,
                conducted, participated and operated by the Defendants in the amount of
                $70,800,000.00. Plaintiffs’ injuries were resultant from, and directly related to the
                Defendants’ fraudulent inducement of the Plaintiffs into Defendants’ ‘bait and switch’
                fraud scheme, and related acts of conglomerate racketeering enterprises’ activities.
                Defendants’ fraudulent sales and ‘post sale’ racketeering activities used to defraud
               the Plaintiffs, and unlawfully obtain monies and properties from the Plaintiffs
                included the Defendants’ bait and switch frauds, other sales fraud schemes and:
               marketing fraud schemes, and the fraudulent inducement of the Plaintiffs by the


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 277 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 75 of 110 PageID #:
                                     3458



                illegal and unlawful use of the mail and the wires, as well as direct acts of racketeering
                and criminalities against the Plaintiffs, including robbery, e tortion, acts of
                intimidation, fraudulent inducement to obtain Plaintif s signatures, coercion, and
                criminal negligence. And further acts of negligence, fraud, and criminalities
                conducted by the Defendants, and their enterprises including acts to defame the
                Plaintiffs, and the Defendants purposefully fraudulent reporting of losses suffered
                by the Plaintiffs due to the acts of Defendants’ frauds, and purposeful negligence to
                national risk reporting databases causing significant damage to the Plaintiffs’
                businesses, and resulted in incorrect, and the Defendants’ purposefully fraudulent
                misrepresentation of the Plaintiffs, as risk parties. All of which greatly affected the
                businesses’ ability to conduct commerce, and operate viability, to a point in which
                the businesses became insolvent.


                  i. Plaintiffs businesses injured and damaged are defined as:

                             a) OPM Research and Development Inc.
                            b) 9-Ten Holdings Inc.
                             c) Neoteric Ventures Inc.
                             d) Irr. Trust for the Benefit of John S. Vanderbol III and associated
                        developmental projects including: resurrection fitness, post stroke survival
                        tactics book, and product lines.

                 ii. Businesses suffered injuries including:
                           a) loss of income
                           b) loss of investments in hand
                           c) loss of underwriting
                           d) loss of professional services of:
                                19. Plaintiff Vanderbol
                                20. Plaintiff Quinn
                                21. company staff hired
                                22. company staff contracted
                                23. subcontractor design services
                                24. subcontractor production services

                            e) loss of product in development
                            f) loss of invested monies
                            g) loss of equity value
                            h) loss of market opportunity
                            i) loss of viability of projects in development.

 252. WHEREFORE, Plaintiffs request that this Court enter judgment against the Count 4

        Defendants as follows:
            A. Plaintiffs pray for relief in the form actual damages to property in the amount of:;
                $8,555,000.00



 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 278 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 76 of 110 PageID #:
                                     3459



            B. Plaintiffs pray for relief in the form of actual damages to businesses in the amount of:
                $70,800,000.00
            C. Plaintiffs pray for treble damages for injuries suffer to Plaintiffs property in the
                amount of: $. 25,665,000.00
            D. Plaintiffs pray for treble damages for injuries suffered to Plaintiffs business in the
                amount of: $212,400,000.00
            E. Plaintiffs pray for reasonable attorney s fees should the Plaintiffs obtain the services
                of legal counsel in this matter.
            F. Plaintiffs pray for all reasonable court costs, and costs of bringing forth this matter
                including the costs of filing, recording costs, costs of discovery, costs of depositions,
                costs of travel to obtain depositions, as well as, copying and mailing costs associated
                in this matter.
            G. Plaintiffs pray for any and all other relief in the ends of, and in the pursuit of justice
                and any equitable relief this Honorable Court decides would be appropriate due to
                the gravity of the matter and the heinous acts of the Defendants.

                                                  Count 5
                                      Pursuant to 18 U.S.C. S 1962tbt

 253. The allegations of paragraphs 13 through 217 are incorporated herein by reference.

 254. This Count is against Defendants State Farm Mutual Automobile Insurance Company

        (Defendant Auto), and State Farm Fire and Casualty Company (Defendant Fire) (herein after

        the Count 5 Defendants ).



 255. The State Farm Group conglomerate enterprise, and the subsidiary association in fact

        enterprises identified as enterprises “A through G engaged in and whose activities affect

        interstate commerce.


 256. The Count 5 Defendants acquired and maintained interests in and control of the enterprises

        through a pattern of racketeering Specifically, the Count 5 Defendants agreed to:

            A. create, establish, and operate an enterprise known as the state farm group with
                purposeful knowledge and intent to:
                    1) defraud parties, such as the plaintiffs.
                    2) defraud banicing institutions
                    3) conduct a single entity fraud scheme designed to defraud parties
                    4) engage in association in fact enterprises engaged in racketeering activities
                    5) manage and operate association in fact relationships in a complex and
                        confusion operational maimer which:
                           a) was designed to conduct racketeering activities
                           b) hired third party attorneys to commit
                                    i. acts of fraud upon consumers of ‘state farm products’


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 279 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 77 of 110 PageID #:
                                     3460



                                    ii. acts of fraud upon the court system of the states and the federal
                                        government
                                  iii. acts of criminalities under false pretenses
                                  iv. and engage in third party criminal acts for hire, whether the
                                        attorney had direct knowledge of the crime, or the Count 5
                                        defendants or their enterprises concealed the crime from said
                                        attorney by acts of fraud, and failure to disclose material fact.
                    6) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of state farm automobile insurance company
                            b) government regulators
                            c) banking officers, and banking institutions in general
                            d) purchasers of debentures sold by ‘state farm enterprises.
                            e) purchasers of ‘state farm’ products
                            f) depositors in ‘state farm bank fsb

            B. create, establish, direct, manage, authorize and participate in the furtherance of
                patterns of fraud and racketeering activities by:
                    1) issuance of directives to employees of the enterprises including:
                            a) ‘national corporate policies’
                            b) memorandums
                            c) training manuals
                            d) claims and policy handling procedures manuals
                            e) sales directives and training manuals
                            f) marketing directives and training manuals
                            g) contracts between joint enterprises
                            h) contracts with third party agents, and agencies, including law firms
                            i) instruction manual to attorneys.

                    2) issuances of directives to third party agents of the enterprises including:
                            a) ‘national corporate policies’
                            b) memorandums
                            c) training manuals
                           d) claims and policy handling procedures manuals
                           e) sales directi es and training manuals
                           f) marketing directives and training manuals
                           g) contracts between joint enterprises
                           h) contracts with third party agents, and agencies, including law firms
                           i) instruction manual to attorneys.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 280 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 78 of 110 PageID #:
                                     3461



                    3) issuances of proposals , resolutions, and analysis of operations, in order to
                        conduct fraudulent activities, criminalities, frauds, and patterns of
                        racketeering activities including:
                           a) national corporate policies’
                           b) memorandums
                           c) training manuals
                           d) claims and policy handling procedures manuals
                           e) sales directives and training manuals
                           f) marketing directives and training manuals
                           g) contracts between joint enterprises
                           h) contracts with third party agents, and agencies, including law firms
                           i) instruction manual to attorneys.

            C. creation of, usage of, participation in, and furtherance of the ‘single entity fraud
                scheme’ with knowledge and intent to:
                   1) defraud parties, such as the plaintiffs.
                    2) defraud banking institutions
                    3) conduct a single entity fraud scheme designed to defraud parties
                    4) engage in association in fact enterprises engaged in racketeering activities
                    5) manage and operate association in fact relationships in a complex and
                        confusion operational manner which:
                           a) was designed to conduct racketeering activities
                            b) hired third party attorneys to commit
                                    i. acts of fraud upon consumers of ‘state farm products’
                                    ii. acts of fraud upon the court system of the states and the federal
                                       government
                                  iii. acts of criminalities under false pretenses
                                  iv. and engage in third party criminal acts for hire, whether the
                                        attorney had direct knowledge of the crime, or the Count 5
                                        defendants or their enterprises concealed the crime from said
                                        attorney by acts of fraud, and failure to disclose material fact.
                    6) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of ‘state farm utomobile insur nce company’
                            b) government regulators
                            c) banking officers, and banicing institutions in general
                            d) purchasers of debentures sold by ‘state farm’ enterprises.
                            e) purchasers of ‘state farm’ products
                            f) depositors in ‘ state farm bank fsb
                    7) create, establish, direct, manage, authorize and participate in the furtherance
                        of patterns of fraud and racketeering activities by:
                            a) issuance of directives to employees of the enterprises including:


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 281 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 79 of 110 PageID #:
                                     3462



                                    i. national corporate policies
                                    ii. memorandums
                                  iii. training manuals
                                  iv. claims and policy handling procedures manuals
                                   v. sales directives and training manuals
                                  vi. marketing directives and training manuals
                                 vii. contracts between joint enterprises
                                viii. contracts with third party agents, and agencies, including law
                                          firms
                                 ix. instruction manual to attorneys.


                             b) issuances of directives to third party agents of the enterprises
                                including:
                                    i. national corporate policies’
                                    ii. memorandums
                                 iii. training manuals
                                  iv. claims and policy handling procedures manuals
                                   v. sales directives and training manuals
                                  vi. marketing directives and training manuals
                                 vii. contracts between joint enterprises
                                viii. contracts with third party agents, and agencies, including law
                                         firms
                                 ix. instruction manual to attorneys.


                             c) issuances of ‘proposals’, resolutions, and analysis of operations, in
                                order to conduct fraudulent activities, criminalities, frauds, and
                                patterns of racketeering activities including:
                                  i. ‘national corporate policies’
                                    ii. memorandums
                                 iii. training manuals
                                  iv. claims and policy handling procedures manuals
                                   v. sales directives and training manuals
                                  vi. marketing directives and training manuals
                                 vii. contracts between j oint enterprises
                                viii. contracts with third party agents, and agencies, including law
                                         firms
                                 ix. instruction manual to attorneys.


            D. Authorize the usage of, participate in the usage of, approve the usage of, and / or
               engage in marketing activities, sales activities, or operational activities of an
               individual enterprise which used the term ‘state farm’ instead of the full legal, and
               lawfully registered company enterprise name such as, ‘State Farm Mutual
               Automobile Insurance Company, or State Farm Fire and Casualty Company, or State
               Farm Lloyds, or State Farm Lloyds Inc in any form of communication to any party,
                including:
                    1) use in marketing materials


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                        Page 282 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 80 of 110 PageID #:
                                     3463



                    2) use in sales activities
                    3) use in claims activities
                    4) usage in general conversation
                    5) use in interviews
                    6) use in reports to
                            a) embers of state farm mutual automobile insurance company
                           b) government officials
                            c) given in testimony to government officials
                            d) given in conversation with government regulators

            E. Engage in interstate sales and marketing activities using the term state farm to
                obscure the operational differences between the ‘state farm’ and the 25 companies
                owned by Defendant Auto, and the association in fact enterprises, with the knowledge
                such usage would affect interstate commerce, in order to:

                    1) create, establish, and operate an enterprise known as ‘the state farm group
                        with purposeful knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                            b) defraud banking institutions
                            c) conduct a single entity fraud scheme designed to defraud parties
                            d) engage in association in fact enterprises engaged in racketeering
                                activities
                            e) manage and operate association in fact relationships in a complex and
                                confusion operational manner which:
                                  i. was designed to conduct racketeering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of ‘ state farm products
                                              2) acts of fraud upon the court system of the states and
                                                  the federal govern ent
                                              3) acts of criminalities under false pretenses
                                              4) and engage in third party criminal acts for hire,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 5 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose material fact.

                    2) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of ‘state farm automobile insurance company’
                            b) government regulators
                            c) banking officers, and banking institutions in general
                            d) purchasers of debentures sold by ‘state farm’ enterprises.


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 283 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 81 of 110 PageID #:
                                     3464



                            e) purchasers of state farm products
                            f) depositors in ‘state farm bank fsb

                    3) create, establish, and operate enterprises with purposeful knowledge and
                        intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity f aud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                   i. was designed to conduct racketeering activities
                                  ii. hired third party attorneys to commit
                                               1) acts of fraud upon consumers of ‘ state farm products
                                               2) acts of fraud upon the court system of the states and
                                                   the federal government
                                               3) acts of criminalities under false pretenses
                                               4) and engage in third party criminal acts for hire,
                                                   whether the attorney had direct knowledge of the
                                                   crime, or the Count 5 defendants or their enterprises
                                                   concealed the crime from said attorney by acts of
                                                   fraud, and failure to disclose material fact.
                                iii. operate an enterprise without full disclosure of their intent,
                                         their acts of fraudulent activity, their affiliation with
                                         enterprises engaged in racketeering activities, their corporate
                                         management policies, their operational structure of subsidiary
                                         companies owned by state farm, the intent and operation of
                                         association in fact enterprises harbored in companies owned
                                         by Defendant Auto to:
                                               1) members of ‘state farm automobile insurance
                                                   company
                                               2) government regulators
                                               3) banking officers, and banking institutions in general
                                              4) purchasers of debentures sold by ‘state farm
                                                enterprises.
                                            5) purchasers of ‘state farm’ products
                                            6) depositors in ‘state farm bank fsb
                                iv. create, establish, direct, manage, authorize and participate in
                                       the furtherance of patterns of fraud and racketeering activities
                                      by:
                                            1) Issuance of directives to employees of the enterprises
                                                including:
                                                  a) national corporate policies’
                                                  b) memorandums
                                                  c) training manuals


 PLAINTIFFS 3rd AME DED COMPLAINT                                                          Page 284 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 82 of 110 PageID #:
                                     3465



                                                      d) claims and policy handling procedures manuals
                                                      e) sales directives and training manuals
                                                      f) marketing directives and training manuals
                                                      g) contracts between joint enterprises
                                                      h) contracts with third party agents, and agencies,
                                                           including law firms
                                                      i) instruction manual to attorneys.

                                    v. issuances of directives to third party agents of the enterprises
                                         including:
                                               1) national corporate policies
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                  including law firms
                                               9) instruction manual to attorneys.

                                vi. issuances of proposals , resolutions, and analysis of
                                       operations, in order to conduct fraudulent activities,
                                       criminalities, frauds, and patterns of racketeering activities
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                  including law firms
                                               9) instruction manual to attorneys.

            F. Used interlocking directorates, interlinked officers positions in various and separate
                companies, and sperate but jointly interlinked employee positions in independent and
                allegedly separately operated companies owned by Defendant Auto, and utilized
                employees of separately operating companies owned by Defendant, to cause, engage
                in, or manage activities to:

                    1) create, establish, and operate an enterprise known as ‘the state farm group’
                        with purposeful knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banicing institutions


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 285 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 83 of 110 PageID #:
                                     3466



                           c) cond ct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                  i. was designed to conduct racketeering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of state farm products
                                              2) acts of fraud upon the court system of the states and
                                                  the federal government
                                              3) acts of criminalities under false pretenses
                                              4) and engage in third party criminal acts for hire,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 5 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose material fact.
                           f) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation with enterprises engaged in
                               racketeering activities, their corporate management policies, their
                               operational structure of subsidiary companies owned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                  i. members of state farm automobile insurance company
                                    ii. government regulators
                                iii. banking officers, and banicing institutions in general
                                iv. purchasers of debentures sold by ‘state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products
                                vi. depositors in ‘state farm bank fsb

                    2) create, establish, direct, manage, authorize and participate in the furtherance
                        of patterns of fraud and racketeering activities by:
                            a) issuance of directives to employees of the enterprises including:
                                    i. ‘national corporate policies’
                                    ii. memorandums
                                iii. training manuals
                                 iv. claim and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between j oint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                ix. instruction manual to attorneys.


                           b) issuances of directives to third party agents of the enterprises
                               including:
                                    i. ‘national corporate policies’


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 286 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 84 of 110 PageID #:
                                     3467



                                    ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  y. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                ix. instruction manual to attorneys.


                           c) issuances of proposals , resolutions, and analysis of operations, in
                               order to conduct fraudulent activities, criminalities, frauds, and
                               patterns of racketeering activities including:
                                  i.  ‘national corporate policies’
                                 ii.  memorandums
                                iii.  training manuals
                                iv.   claims and policy handling procedures manuals
                                 V.   sales directives and training manuals
                                vi.   marketing directives and training manuals
                                vii.  contracts between joint enterprises
                               viii.  contracts with third party agents, and agencies, including law
                                      firms
                                ix.     instruction manual to attorneys.


                       creation of, usage of, participation in, and furtherance of the single entity
                       fraud scheme’ with knowledge and intent to:
                           a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                  i. was designed to conduct racketeering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of ‘ state farm products’
                                              2) acts of fraud upon the court system of the states and
                                                  the federal government
                                              3) acts of criminalities under false pretenses
                                              4) and engage in third pa ty criminal acts for hi e,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 4 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose mate ial fact.
                           f) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation with enterprises engaged in


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 2S7 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 85 of 110 PageID #:
                                     3468



                               racketeering activities, their corporate management policies, then-
                               operational structure of subsidiary companies owned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                 i. members of state farm automobile insurance company
                                    ii. government regulators
                                iii. banking officers, and banking institutions in general
                                iv. purchasers of debentures sold by ‘state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products
                                vi. depositors in ‘state farm bank fsb
                           g) create, establish, direct, manage, authorize and participate in the
                               furtherance of patterns of fraud and racketeering activities by:
                                  i. issuance of directives to employees of the enterprises
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                    ii. issuances of directives to third party agents of the enterprises
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between j oint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                iii. issuances of ‘proposals’, resolutions, and analysis of
                                        operations, in order to conduct fraudulent activities,
                                        criminalities, frauds, and patterns of racketeering activities
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 288 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 86 of 110 PageID #:
                                     3469



                                              5) sales directives and training manuals
                                              6) marketing directives and training manuals
                                              7) contracts between joint enterprises
                                              8) contracts with third party agents, and agencies,
                                                  including law firms
                                              9) instruction manual to attorneys.

                   4) Authorize the usage of, participate in the usage of, approve the usage of, and
                       / or engage in marketing activities, sales activities, or operational activities of
                       an individual enterprise which used the term state farm instead of the full
                       legal, and l wfully registered company enterprise name such as, ‘State Farm
                       Mutual Automobile Insurance Company, or State Farm Fire and Casualty
                       Company, or State Farm Lloyds, or State Farm Lloyds Inc in any form of
                       communication to any party, including:
                            a) use in marketing materials
                            b) use in sales activities
                            c) use in claims acti ities
                            d) usage in general conversation
                            e) use in interviews
                            f) use in reports to
                                    i. members of state farm mutual automobile insurance company
                                  ii. government officials
                                 iii. given in testimony to go ernment officials
                                 iv. given in conversation with government regulators

                    5) Engage in interstate sales and marketing activities using the term ‘ state farm’
                        to obscure the operational differences between the ‘state farm and the 25
                        companies owned by Defendant Auto, and the association in fact enterprises,
                        with the knowledge such usage would affect interstate commerce, in order to:

                           a) create, establish, and operate an enterprise known as ‘the state farm
                               group with purposeful knowledge and intent to:
                                 i. defraud parties, such as the plaintiffs.
                                    ii. defraud banking institutions
                                iii. conduct a single entity fraud scheme designed to defraud
                                       parties
                                             1) engage in association in fact enterprises engaged in
                                                 racketeering activities
                                             2) manage and operate association in fact relationships
                                                 in a complex and confusion operational manner
                                                  which:
                                              3) was designed to conduct racketeering activities
                                              4) hired third party attorneys to commit
                                                    a) acts of fraud upon consumers of ‘state farm
                                                        products’




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 289 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 87 of 110 PageID #:
                                     3470



                                                   b) acts of fraud upon the court system of the states
                                                       and the federal government
                                                   c) acts of criminalities under false pretenses
                                                   d) and engage in third party criminal acts for hire,
                                                         hether the attorney had direct knowledge of
                                                       the crime, or the Count 5 defendants or their
                                                       enterprises concealed the crime from said
                                                       attorney by acts of fraud, and failure to disclose
                                                       material fact.

                           b) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation with enterprises engaged in
                               racketeering activities, their cor orate management policies, their
                               operational structure of subsidiary companies owned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                   i. members of state farm automobile insurance company
                                  ii. government regulators
                                iii. banking officers, and banking institutions in general
                                 iv. purchasers of debentures sold by ‘state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products
                                vi. depositors in ‘ state farm bank fsb

                           c) create, establish, and operate enterprises with purposeful knowledge
                               and intent to:
                                  i. defraud parties, such as the plaintiffs.
                                 ii. defraud banking institutions
                                iii. conduct a single entity fraud scheme designed to defraud
                                        parties
                                iv. engage in association in fact enterprises engaged in
                                        racketeering activities
                                 v. manage and operate association in fact relationships in a
                                        complex and confusion operational manner which:
                                              1) was designed to conduct racketeering activities
                                              2) hired third party attorneys to commit
                                                   a) acts of fraud upon consumers of ‘state farm
                                                       products’
                                                   b) acts of fraud upon the court system of the states
                                                       and the federal government
                                                   c) acts of criminalities under false pretenses
                                                   d) and engage in third party criminal acts for hire,
                                                       whether the attorney had direct knowledge of
                                                       the crime, or the Count 4 defendants or their
                                                       enterprises concealed the crime from said
                                                       attorney by acts of fraud, and failure to disclose
                                                       material fact.


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 290 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 88 of 110 PageID #:
                                     3471



                                    3) operate an enterprise without full disclosure of their
                                        intent, their acts of fraudulent activity, their
                                        affiliation with enterprises engaged in racketeering
                                        activities, their corporate management policies, their
                                        operational structure of subsidiary companies owned
                                        by state farm, the intent and operation of association
                                        in fact enterprises harbored in companies owned by
                                        Defendant Auto to:
                                          a) members of state farm automobile insurance
                                               company
                                          b) government regulators
                                          c) banking officers, and banking institutions in
                                               general
                                          d) purchasers of debentures sold by state farm’
                                             enterprises.
                                          e) urchasers of ‘state farm’ products
                                          f) depositors in ‘state farm bank fsb
                                    4) create, establish, direct, manage, authorize and
                                        participate in the furtherance of patterns of fraud and
                                        racketeering activities by:
                                          a) Issuance of directives to employees of the
                                              enterprises including:
                                                 i. ‘national corporate policies’
                                               ii. memorandums
                                              iii. training manuals
                                              iv. claims and policy handling procedures
                                                     manuals
                                               v. sales directives and training manuals
                                              vi. marketing directives and training
                                                     manuals
                                              vii. contracts between joint enterprises
                                             viii. contracts with third party agents, and
                                                      agencies, including law firms
                                              ix. instruction manual to attorneys.


                                    5) issuances of directives to third party agents of the
                                        enterprises including:
                                          a) ‘national corporate policies’
                                          b) memorandums
                                          c) training manuals
                                          d) claims and policy handling procedures manuals
                                          e) sales directives and training manuals
                                          f) marketing directives and training manuals
                                          g) contracts between joint enterprises
                                          h) contracts with third party agents, and agencies,
                                              including law firms


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                 Page 291 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 89 of 110 PageID #:
                                     3472



                                                  i) instruction manual to attorneys.

                                            6) issuances of proposals , resolutions, and analysis of
                                                operations, in order to conduct fraudulent activities,
                                                criminalities, frauds, and patterns of racketeering
                                                activities including:
                                                  a) ‘national corporate policies’
                                                  b) memorandums
                                                  c) training manuals
                                                  d) claims and policy handling procedures manuals
                                                  e) sales directives and training manuals
                                                  f) marketing directives and training manuals
                                                  g) contracts between joint enterprises
                                                  h) contracts with third party agents, and agencies,
                                                       including law firms
                                                  i) instruction manual to attorneys.

            G. either directly or indirectly through employees or agents of the enterprises make
               statements or cause a third party to make statements which include false and
               fraudulent statements of fact, using the term ‘state farm’ including:
                   1) Representing 25 companies owned by Defendant Auto, or more than one
                       company owned by Defendant Auto, as one company in advertising activities,
                       promotions, and campaigns.
                   2) Representing 25 companies owned by Defendant Auto, or more than one
                       company owned by Defendant Auto, as one company in sales activities,
                       promotions, and campaigns.
                   3) Representing 25 companies owned by Defendant Auto, or more than one
                       company owned by Defendant Auto, as one company in claims activities,
                       processes, or payment activities.
                   4) engaging in a corporate scheme, or pattern of communication, or pattern of
                       behavior to never to admit ‘state farm’:
                           a) makes mistakes
                           b) was found in court to conduct wrongful activity
                           c) does not‘act like a good neighbor’
                           d) does not ‘help life go right’
                           e) engages in nefarious acts
                           f) engages in a pattern of behavior to include
                                   i. abusive claims processes
                                 ii. abuse of litigation as a profit protection mechanism
                                iii. conducts patterns of theft, and fraud by deception
                           g) conducts a knowingly abusive pattern of company activities
                                   i. to deny payments on lawful claims
                                 ii. to delay payments on lawful claims
                                iii. to refuse payments on claims based upon knowledge
                                         collection of the payment by the claimant would be costlier.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 292 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 90 of 110 PageID #:
                                     3473



                                      through litigation than viable, or financially able for the
                                         claimant to afford.
                            h) abuses customers good will
                            i) abuses claimants good will and causes financial damage due to state
                                 farms operational policies.
                    5) Defendants knowledge ‘state farm corporate policies unreasonably favor
                        ‘state farm’ at the expense of the customer, including Plaintiffs
                    6) Refusing to admit, acknowledge or disclose to prospective consumers ‘State
                        Farm’ has a significant history which includes:
                            a) settlements of RICO claims against ‘state farm’
                            b) state and federal court findings of fact that ‘state farm’ engaged in:
                                    i.   sales frauds
                                   ii.   claims frauds
                                  iii.    ‘mad dog’ defense tactics
                                  iv.    abuse of claimants including
                                               1) purposefully causing emotional duress
                                               2) purposeful defamation of claimants character
                                   V.    abuse of former ‘state far ’ employees acting as
                                         ‘whistleblowers’
                            c) sizeable state and federal fines levied for:
                                    i.   fraudulent
                                               1) sales practices
                                            2) claims activities
                                           3) reporting to government agencies
                           d) Federal court rulings finding ‘state farm’ guilty of:
                                 i.  acts to defraud the federal govermnent
                                ii.  engaging in interstate fraud
                               iii.  frauds against claimants
                               iv.   using ‘state farms’ wealth and financial resources to cause pain,
                                     suffering and delay to claimants.
                                V.   engaging in unreasonable litigation practices.

                Directly and or indirectly causing employees of enterprises to engage in racketeering
                activities in furtherance of fraud schemes, through directives, or company policies
                which authorize, or cause the commission of acts of:
                    1) mail fraud;
                    2) wire fraud;
                    3) bank fraud;
                    4) extortion;
                    5) robbery
                    6) violations of 18 USC 1951
                    7) violations of 18 USC 1952
                    8) violations of 18 USC 1005
                    9) violations of 18 USC 1006
                    10) violations of 18 USC 656
                    11) and other violations of 18 USC 1961(1) not here in listed.


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                        Page 293 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 91 of 110 PageID #:
                                     3474




 257. The racketeering activities listed above set forth above i Paragraph 256, Sec. A through H

        individually set forth constitutes a attern of racketeering activity pursuant to 18 U.S.C. §

        1961(5).

 258. The Count 5 Defendants have directly and indirectly acquired and maintained interests in

        and control of the enterprises through the pattern of racketeering activity described above, in

        violation of 18 U.S.C. § 1962(b).


 259. As a direct and proximate result of the Count 5 Defendants racketeering activities and

        violations of 18 U.S.C. § 1962(b), Plaintiffs have been injured in their businesses and

        property in that specifically:


            A. Plaintiffs suffered injury and damages to property due to the Defendants fraud

                schemes, patterns of racketeering behaviors and activities, and Defendants

                purposeful acts of negligence by:
                    1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                        in Defendants’ bait and switch scheme. And;
                    2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                        deliver the product sold to the Plaintiffs after receiving notice of their failures
                        to deliver the correct product sold to the Plaintiffs. And;
                    3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                        fraudulent and criminal attempts to enforce the terms and conditions of the
                        fraudulently sold bait and switch’ product criminally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wires.
                        And;
                    4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold bait and switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                        the terms and conditions of the fraudulently sold ‘bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 294 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 92 of 110 PageID #:
                                     3475



                    9) The Defendants fraudulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as high risk , when in fact, the actions of the
                        Defendants themselves, and the related negligence was the direct basis of the
                        reporting. Plaintiffs were damaged in property’ relating to this specific issue
                        due to the destruction of established personal employment contracts.

            B. Plaintiffs suffered direct and proximate injuries to Plaintiffs’ property due to the fraud
                schemes, racketeering activities and enterprises established, conducted, participated
                and operated by the Defendants in the amount of $8,555,000.00. Plaintiffs’ injuries
                were resultant from, and directly related to the Defendants’ fraudulent inducement of
                the Plaintiffs into Defendants’ ‘bait and switch’ fraud scheme, and related acts of
                conglomerate racketeering enterprises activities. Defendants’ fraudulent sales and
                 post sale’ racketeering activities used to defraud the Plaintiffs, and unlawfully obtain
                monies and properties from the Plaintiffs, included the Defendants’ bait and switch
                frauds, other sales fraud schemes and marketing fraud schemes, and the fraudulent
                inducement of the Plaintiffs by the illegal and unlawful use of the mail and the wires,
                as well as direct acts of racketeering and criminalities against the Plaintiffs, including
                robbery, extortion, acts of intimidation, fraudulent inducement to obtain Plaintiffs’
                signatures, coercion, and criminal negligence.
                   i. Plaintiffs property injured and damaged are defined as:

                            a) building structure located at 605 Kiowa Drive west
                            b) Plaintiff Quinn’s vehicle
                            c) Plaintiff Vanderbol’s automobiles including 2008 BMW, 2004 Ford
                                Excursion, 1999 Toyota Land Cruiser.
                            d) Plaintiffs personal property located at 605 Kiowa Drive West

                  ii. Plaintiffs suffered personal injuries in the form of:
                              a) Loss of income,
                            b) loss of status and life style
                            c) emotional duress
                            d) physical harm (exposure to toxic environ ents)
                            e) Loss of business investment, and surety.

            C. Plaintiffs suffered injury and damages to their businesses due to the Defendants’
               fraud schemes, patterns of racketeering behaviors and activities, and Defendants’
               purposeful acts of negligence by:
                    1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                        in Defendants’ bait and switch scheme. And;
                    2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                        deliver the product sold to the Plaintiffs after receiving notice of their failures
                        to deliver the correct product sold to the Plaintiffs. And;
                    3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                        fraudulent and criminal attempts to enforce the terms and conditions of the
                        fraudulently sold ‘bait and switch’ product cri inally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wires.
                        And;

 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 295 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 93 of 110 PageID #:
                                     3476



                    4) The Defendants theft of Plaintiffs personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold bait nd switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent failure’ to adhere to
                        the terms and conditions of the fraudulently sold ‘bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;
                    9) The Defendants’ fraudulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
                        Defendants themselves, and the related negligence was the direct basis of the
                        reporting. Plaintiffs were damaged in ‘property’ relating to this specific issue
                        due to the destruction of established personal employment contracts. And;
                    10) The Defendants’ failure to make adequate, correct, and full restitution to the
                        Plaintiffs in a reasonable amount of time, based upon the co rect contract sold
                       to the Plaintiffs. And;
                    11) The Defendants’ failure to make proper restitution resulted in a complete
                        ‘shut-down’ of business operations for a significant period of time due to the
                       total losses suffered personally, by the Plaintiffs, and the businesses’ loss of
                        Tabor’ and ‘services’ from the Plaintiffs due to the frauds, criminalities and
                       acts of negligence by the Defendants.
                    12) The Defendants’ purposefully negligent failures, frauds and criminalities, nd
                       acts of defamation of the Plaintiffs resulted in a loss of ‘equity’, and ‘value’
                       which graphically financially injured the business, due to the Plaintiffs’ loss
                       of reputation, status, credibility, ‘creditworthiness’ and ‘risk assessment’.
                    13) The Defendants’ fraudulent reporting to national databases graphically
                       injured the businesses’ ability to obtain underwriting for insurance and credit
                       which:
                           a) dramatically and irrationally increased the costs of operations.
                           b) dramatically and irrationally increased the costs of monies and lines
                               of credit.
                           c) dramatically increased the costs of operations, insurance, financial
                               transactions, import of products, and costs of goods sold to a level the
                               company was no longer profitable, or obtained the margin of
                               profitability required by the business third party investors.
                           d) caused the businesses to no longer meet the requirements to obtain
                                monies from signed investment agreements.
                    14) The Defendants’ fraudulent schemes, operations and criminalities operating
                       in a manner to damage the Plaintiffs, in order to obscure the Defendants’ fraud
                       schemes and criminality lasted for a period of time beyond a reasonable


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 296 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 94 of 110 PageID #:
                                     3477



                       period of time, and as such, the businesses lost viability, profitability, and the
                       ability to operate beyond their monetary reserves, and capabilities resulting
                       in a complete collapse of the businesses.
                    15) The Defendants causation of the collapse of the Plaintiffs’ businesses,
                       resulted in a complete loss of equity value and value of intellectual property
                       held and assigned by the businesses.

            D. Plaintiffs suffered direct and proximate damages and injuries to Plaintiffs’ businesses
                due to the fraud schemes, racketeering activities and enterprises established,
                conducted, participated and operated by the Defendants in the amount of
                $70,800,000.00. Plaintiffs’ injuries were resultant from, and directly related to the
                Defendants’ fraudulent inducement of the Plaintiffs into Defendants’ bait and switch’
                fraud scheme, and related acts of conglomerate racketeering enterprises’ activities.
                Defendants’ fraudulent sales and ‘post sale’ racketeering activities used to defraud
                the Plaintiffs, and unlawfully obtain monies and properties from the Plaintiffs
                included the Defendants’ bait and switch frauds, other sales fraud schemes and
                marketing fraud schemes, and the fraudulent inducement of the Plaintiffs by the
                illegal and unlawful use of the mail and the wires, as well as direct acts of racketeering
                and criminalities against the Plaintiffs, including robbery, extortion, acts of
                intimidation, fraudulent inducement to obtain Plaintiffs’ signatures, coercion, and
                criminal negligence. And further acts of negligence, fraud, and criminalities
                conducted by the Defendants, and their enterprises including acts to defame the
                Plaintiffs, and the Defendants’ purposefully fraudulent reporting of losses suffered
                by the Plaintiffs due to the acts of Defendants’ frauds, and purposeful negligence to
                national risk reporting databases causing significant damage to the Plaintiffs’
                businesses, and resulted in incorrect, and the Defendants’ purposefully fraudulent
                misrepresentation of the Plaintiffs, as risk parties. All of which greatly affected the
                businesses’ ability to conduct commerce, and operate viability, to a point in which
                the businesses became insolvent.


                  i. Plaintiffs businesses injured and damaged are defined as:

                           a) OPM Research and Development Inc.
                           b) 9-Ten Holdings Inc.
                           c) Neoteric Ventures Inc.
                           d) Irr. Trust for the Benefit of John S. Vanderbol III and associated
                       developmental projects including: resurrection fitness, post stroke survival
                       tactics book, and product lines.

                  ii. Businesses suffered injuries including:
                            a) loss of income
                            b) loss of investments in hand
                            c) loss of underwriting
                            d) loss of professional services of:
                               25. Plaintiff Vanderbol
                               26. Plaintiff Quinn


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 297 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 95 of 110 PageID #:
                                     3478



                                27. company staff hired
                                28. company staff contracted
                                29. subcontractor design services
                                30. subcontractor production services

                            e) loss of product in development
                            f) loss of invested monies
                            g) loss of equity value
                            h) loss of market opportunity
                            i) loss of viability of projects in development.


 260. WHEREFORE, Plaintiffs request that this Court enter judgment against the Count 5
        Defendants as follows:

            A. Plaintiffs pray for relief in the form actual damages to property in the amount of:
                $8,555,000.00
            B. Plaintiffs pray for relief in the form of actual damages to businesses in the amount of:
               $70,800,000.00
            C. Plaintiffs pray for treble damages for injuries suffer to Plaintiffs property in the
                amount of: $. 25,665,000.00
            D. Plaintiffs pray for treble damages for injuries suffered to Plaintiffs business in the
                amount of: $212,400,000.00
            E. Plaintiffs pray for reasonable attorney s fees should the Plaintiffs obtain the services
                of legal counsel in this matter.
            F. Plaintiffs pray for all reasonable court costs, and costs of bringing forth this matter
                including the costs of filing, recording costs, costs of discovery, costs of depositions,
                costs of travel to obtain depositions, as well as, copying and mailing costs associated
                in this matter.
            G. Plaintiffs pray for any and all other relief in the ends of, and in the pursuit of justice
                and any equitable relief this Honorable Court decides would be appropriate due to
                the gravity of the matter and the heinous acts of the Defendants.

                                                 Count 6
                                    Pursuant o 18 U.S.C. g 1962tat

 261. The allegations of paragraphs 13 through 217 are incorporated herein by reference.

 262. This Count is against Defendants Tipsord, Farney, Smith, Harbert, and Wey (herein after the

         Count 6 Defendants ).



 263. The State Farm Group conglomerate enterprise, and the subsidiary association in fact

        enterprises identified as enterprises A through G engaged in and whose activities affect-

        interstate commerce.


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 298 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 96 of 110 PageID #:
                                     3479




 264. The Count 6 Defendants received, used, and invested income that was derived from a pattern

         of racketeering activity in an interstate enterprise. Specifically, the Count 6 Defendants

         agreed to:

            A. create, establish, and operate an enterprise kno n as the state farm group with
                purposeful knowledge and intent to:
                    1) defraud parties, such as the plaintiffs.
                      2) defraud banking institutions
                      3) conduct a single entity fraud scheme designed to defraud parties
                      4) engage in association in fact enterprises engaged in racketeering activities
                      5) manage and operate association in fact relationships in a complex and
                          confusion operational manner which:
                             a) was designed to conduct racketeering activities
                             b) hired third party attorneys to commit
                                    i. acts of fraud upon consumers of    state farm products’
                                    ii. acts of fraud upon the court system of the states and the federal
                                       government
                                    iii. acts of criminalities under false pretenses
                                    iv. and engage in third party criminal acts for hire, whether the
                                          attorney had direct knowledge of the crime, or the Count 6
                                          defendants or their enterprises concealed the crime from said
                                          attorney by acts of fraud, and failure to disclose material fact.
                      6) operate an enterprise without full disclosure of their intent, their acts of
                          fraudulent activity, their affiliation with enterprises engaged in racketeering
                          activities, their corporate management policies, their operational structure of
                          subsidiary companies owned by state farm, the intent and operation of
                          association in fact enterprises harbored in companies owned by Defendant
                          Auto to:
                              a) members of ‘state farm automobile insurance company’
                              b) government regulators
                              c) banking officers, and banking institutions in general
                              d) purchasers of debentures sold by ‘state farm’ enterprises.
                              e) purchasers of ‘state farm’ products
                              f) depositors in ‘state farm bank fsb

            B. create, establish, direct, manage, authorize and participate in the furtherance of
                patterns of fraud and racketeering activities by:
                    1) issuance of directives to employees of the enterprises including:
                            a) ‘national corporate policies’
                            b) memorandums
                            c) training manuals
                            d) claims and policy handling procedures manuals
                            e) sales directives and training manuals
                             f) marketing directives and training manuals
                             g) contracts between joint enterprises

 PLAINTIFFS 3rd AMENDED COMPLAI T                                                             Page 299 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 97 of 110 PageID #:
                                     3480



                           h) contracts with third party agents, and agencies, including law firms
                           i) instruction manual to attorneys.

                    2) issuances of directives to third party agents of the enterprises including:
                            a) national corporate policies
                            b) memorandums
                            c) training manuals
                            d) claims and policy handling procedures manuals
                            e) sales directives and training manuals
                            f) marketing directives and training manuals
                            g) contracts between joint enterprises
                            h) contracts with third party agents, and agencies, including law firms
                            i) instruction manual to attorneys.

                    3) issuances of ‘proposals , resolutions, and analysis of operations, in order to
                        conduct fraudulent activities, criminalities, frauds, and patterns of
                        racketeering activities including:
                           a) ‘national corporate policies’
                           b) memorandums
                           c) training manuals
                           d) claims and policy handling procedures manuals
                           e) sales directives and training manuals
                           f) marketing directives and training manuals
                           g) contracts between joint enterprises
                           h) contracts with third party agents, and agencies, including law firms
                           i) instruction manual to attorneys.

            C. creation of, usage of, participation in, and furtherance of the ‘single entity fraud
                scheme’ with knowledge and intent to:
                   1) defraud parties, such as the plaintiffs.
                    2) defraud banking institutions
                    3) conduct a single entity fraud scheme designed to defraud parties
                    4) engage in association in fact enterprises engaged in racketeering activities
                    5) manage and operate association in fact relationships in a complex and
                        confusion operational manner which:
                           a) was designed to conduct racketeering activities
                           b) hired third party attorneys to commit
                                     i. acts of fraud upon consumers of ‘ state farm products’
                                    ii. acts of fraud upon the court system of the states and the federal
                                       government
                                iii. acts of criminalities under false pretenses
                                iv. and engage in third party criminal acts for hire, whether the
                                      attorney had direct knowledge of the crime, or the Count 6
                                      defendants or their enterprises concealed the crime from said
                                      attorney by acts of fraud, and failure to disclose material fact.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 300 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 98 of 110 PageID #:
                                     3481



                    6) operate an enterprise wit out full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of state farm automobile insurance company
                            b) government regulators
                            c) banking officers, and banicing institutions in general
                            d) purchasers of debentures sold by ‘state farm’ enterprises.
                            e) purchasers of ‘state farm’ products
                            f) depositors in ‘state farm bank fsb
                    7) create, establish, direct, manage, authorize and participate in the furtherance
                        of patterns of fraud and racketeering activities by:
                            a) issuance of directives to employees of the enterprises including:
                                    i. ‘national corporate policies’
                                    ii. memorandums
                                 iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                         firms
                                ix. instruction manual to attorneys.


                           b) issuances of directives to third party agents of the enterprises
                               including:
                                    i. ‘national corporate policies’
                                    ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                ix. instruction manual to attorneys.


                           c) issuances of ‘proposals’, resolutions, and analysis of operations, in
                               order to conduct fraudulent activities, criminalities, frauds, and
                               patterns of racketeering activities including:
                                 i. ‘national corporate policies’
                                    ii. memorandums
                                iii. training manuals
                                iv. claims and policy handling procedures manuals


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 301 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 99 of 110 PageID #:
                                     3482



                                   v. sales directives and training manuals
                                  vi. marketing directives and training manuals
                                 vii. contracts between joint enterprises
                                viii. contracts with third party agents, and agencies, including law
                                         firms
                                  ix. instruction manual to attorneys.


            D. Authorize the usage of, participate in the usage of, approve the usage of, and / or
               engage in marketing activities, sales activities, or operational activities of an
               individual enterprise which used the term state farm instead of the full legal, and
               lawfully registered company enterprise name such as, ‘State Farm Mutual
               Automobile Insurance Company, or State Farm Fire and Casualty Company, or State
               Farm Lloyds, or State Farm Lloyds Inc in any form of communication to any party,
                including:
                    1) use in marketing materials
                    2) use in sales activities
                    3) use in claims activities
                    4) usage in general convers tion
                    5) use in interviews
                    6) use in reports to
                           a) members of state farm mutual automobile insurance company
                           b) government officials
                           c) given in testimony to government officials
                           d) given in conversation with government regulators

            E. Engage in interstate sales and marketing activities using the term ‘state farm to
                obscure the operational differences between the ‘state farm and the 25 companies
                owned by Defendant Auto, and the association in fact enterprises, with the knowledge
                such usage would affect interstate commerce, in order to:

                    1) create, establish, and operate an enterprise known as ‘the state farm group’
                        with purposeful knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                             b) defraud banking institutions
                             c) conduct a single entity fraud scheme designed to defraud parties
                             d) engage in association in fact enterprises engaged in racketeering
                                 activities
                             e) manage and operate association in fact relationships in a complex and
                                 confusion operational manner which:
                                   i. was designed to conduct racketeering activities
                                  ii. hired third party attorneys to commit
                                               1) acts of fraud upon consumers of ‘ state f rm roducts ’
                                               2) acts of fraud upon the court system of the states and
                                                   the federal government
                                               3) acts of criminalities under false pretenses




 PLAINTIFFS 3rd AMENDED CO PLAINT                                                           Page 302 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 100 of 110 PageID #:
                                      3483



                                              4) and engage in third party criminal acts for ire,
                                                 whether the attorney had direct knowledge of the
                                                 crime, or the Count 6 defendants or their enterprises
                                                 concealed the crime from said attorney by acts of
                                                 fraud, and failure to disclose material fact.

                     2) operate an enterprise without full disclosure of their intent, their acts of
                         fraudulent activity, their affiliation with enterprises engaged in racketeering
                         activities, their corporate management policies, their operational structure of
                         subsidiary companies owned by state farm, the intent and operation of
                         association in fact enterprises harbored in companies owned by Defendant
                         Auto to:
                             a) members of state farm automobile insurance company
                             b) government regulators
                             c) banicing officers, and bani ing institutions in general
                             d) purchasers of debentures sold by ‘state farm’ enterprises.
                             e) purchasers of ‘state farm’ products
                             f) depositors in ‘state farm bank fsb

                     3) create, establish, and operate enterprises with purposeful knowledge and
                         intent to:
                             a) defraud parties, such as the plaintiffs.
                            b) defraud banking institutions
                            c) conduct a single entity fraud scheme designed to defraud parties
                            d) engage in association in fact enterprises engaged in racketeering
                                activities
                            e) manage and operate association in fact relationships in a complex and
                                confusion operational manner which:
                                    i. was designed to conduct racketeering activities
                                  ii. hired third party attorneys to commit
                                               1) acts of fraud upon consumers of ‘ state farm products’
                                               2) acts of fraud upon the court system of the states and
                                                   the federal government
                                               3) acts of criminalities under false pretenses
                                               4) and engage in third party criminal acts for hire,
                                                   whether the attorney had direct knowledge of the
                                                   crime, or the Count 6 defendants or their enterprises
                                                   concealed the crime from said attorney by acts of
                                                   fraud, and failure to disclose material fact.
                                 iii. operate an enterprise without full disclosure of their intent,
                                         their acts of fraudulent activity, their affiliation with
                                         enterprises engaged in racketeering activities, their corporate
                                         management policies, their operational structure of subsidiary
                                         companies owned by state farm, the intent and operation of
                                         association in fact enterprises harbored in companies owned
                                         by Defendant Auto to:


  PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 303 of3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 101 of 110 PageID #:
                                      3484



                                      1) members of state far automobile insurance
                                          company
                                      2) government regulators
                                      3) banking officers, and ban ing institutions in general
                                      4) purchasers of debentures sold by ‘state farm
                                         enterprises.
                                     5) purchasers of ‘state farm’ products
                                     6) depositors in ‘state farm bank fsb
                               create, establish, direct, manage, authorize and participate in
                               the furtherance of patterns of fraud and racketeering activities
                                by:
                                      1) Issuance of directives to employees of the enterprises
                                         including:
                                            a) ‘national corporate policies’
                                            b) memorandums
                                            c) training manuals
                                            d) claims and policy handling procedures manuals
                                            e) sales directives and training manuals
                                            f) marketing directives and training manuals
                                            g) contracts between joint enterprises
                                            h) contracts with third party agents, and agencies,
                                               including law firms
                                            i) instruction manual to attorneys.

                               issuances of directives to third party agents of the enterprises
                               including:
                                      1) ‘national corporate policies’
                                      2) memorandums
                                      3) training manuals
                                      4) claims and policy handling procedures manuals
                                      5) sales directives and training manuals
                                      6) marketing directives and training manuals
                                      7) contracts between joint enterprises
                                      8) contracts with third party agents, and agencies,
                                         including law firms
                                      9) instruction manual to attorneys.

                               issuances of ‘proposals’, resolutions, and analysis of
                               operations, in order to conduct fraudulent activities,
                               criminalities, frauds, and patterns of racketeering activities
                               including:
                                      1) ‘national corporate policies’
                                      2) memorandums
                                      3) training manuals
                                      4) claims and policy handling procedures manuals
                                      5) sales directives and training manuals


                                                                                   Page 304 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 102 of 110 PageID #:
                                      3485



                                              6) marketing directives and training manuals
                                              7) contracts between joint enterprises
                                              8) contracts with third party agents, and agencies,
                                                  including law firms
                                              9) instruction manual to attorneys.

            F. Used interlocking directorates, interlinked officers positions in various and separate
                companies, and sperate but jointly inte linked employee positions in independent and
                allegedly separately operated companies owned by Defendant Auto, and utilized
                employees of separately operating companies owned by Defendant, to cause, engage
                in, or manage activities to:

                    1) create, establish, and operate an enterprise known as the state farm group
                        with purposeful knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                 i. was designed to conduct racketeering activities
                                ii. hired third party attorneys to commit
                                             1) acts of fraud upon consumers of state farm products’
                                             2) acts of fraud upon the court system of the states and
                                                 the federal government
                                             3) acts of criminalities under false pretenses
                                              4) and engage in third party criminal acts for hire,
                                                whether the attorney had direct knowledge of the
                                                crime, or the Count 6 defendants or their enterprises
                                                concealed the crime from said attorney by acts of
                                                fraud, and failure to disclose material fact.
                           f) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation with enterprises engaged in
                               racketeering activities, their corporate management policies, their
                               operational structure of subsidiary companies owned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                 i. members of state farm automobile insurance company’
                                    ii. government regulators
                                iii. banking officers, and banking institutions in general
                                iv. purchasers of debentures sold by state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products
                                vi. depositors in ‘state farm bank fsb




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 305 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 103 of 110 PageID #:
                                      3486



                     2) create, establish, direct, manage, authorize and participate in the furtherance
                         of patterns of fraud and racketeering activities by:
                             a) issuance of directives to employees of the enterprises including:
                                    i. national corporate policies
                                     ii. memorandums
                                 iii. training manuals
                                  i . claims and policy handling procedures manuals
                                   v. sales directives and training manuals
                                  vi. marketing directives and training manuals
                                 vii. contracts between joint enterprises
                                viii. contracts with third party agents, and agencies, including law
                                          firms
                                 ix. instruction manual to attorneys.


                            b) issuances of directives to third party agents of the enterprises
                                including:
                                     i. national corporate policies’
                                     ii. memorandums
                                 iii. training manuals
                                  iv. claims and policy handling procedures manuals
                                   v. sales directives and training manuals
                                  vi. marketing directives and training manuals
                                 vii. contracts between joint enterprises
                                viii. contracts with third party agents, and agencies, including law
                                         firms
                                 ix. instruction manual to attorneys.


                            c) issuances of ‘proposals’, resolutions, and analysis of operations, in
                                 order to conduct fraudulent activities, criminalities, frauds, and
                                patterns of racketeering activities including:
                                    i.  ‘national corporate policies’
                                   ii.  memorandums
                                  iii.  training manuals
                                  iv.   claims and policy handling procedures manuals
                                   v.   sales directives and training manuals
                                  vi.   marketing directives and training manuals
                                 vii,   contracts between joint enterprises
                                viii.   contracts with third party agents, and agencies, including law
                                        firms
                                  ix.   instruction manual to attorneys.

                        creation of, usage of, participation in, and furtherance of the ‘single entity
                        fraud scheme’ with knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                            b) defraud banking institutions
                            c) conduct a single entity fraud scheme designed to defraud parties


  PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 306 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 104 of 110 PageID #:
                                      3487



                            d) engage in association in fact enterprises engaged in racketeering
                                activities
                            e) manage and operate association in fact relationships in a complex and
                                confusion operational manner which:
                                    i. was designed to conduct racketeering activities
                                  ii. hired third party attorneys to commit
                                               1) acts of fraud upon consumers of state farm products
                                               2) acts of fraud upon the court system of the states and
                                                   the federal government
                                               3) acts of criminalities under false pretenses
                                               4) and engage in third party criminal acts for hire,
                                                   whether the attorney had direct knowledge of the
                                                   crime, or the Count 6 defendants or their enterprises
                                                   concealed the crime from said attorney by acts of
                                                   fraud, and failure to disclose material fact.
                            f) operate an enterprise without full disclosure of their intent, their acts
                                of fraudulent activity, their affiliation with enterprises engaged in
                                racketeering activities, their corporate management policies, their
                                operational structure of subsidiary companies owned by state farm,
                                the intent and operation of association in fact enterprises harbored in
                                companies owned by Defendant Auto to:
                                    i. members of state farm automobile insurance company’
                                  ii. government regulators
                                 iii. banking officers, and banking institutions in general
                                 iv. purchasers of debentures sold by ‘state farm’ enterprises.
                                  v. purchasers of ‘state farm’ products
                                 vi. depositors in ‘state farm bank fsb
                            g) create, establish, direct, manage, authorize and participate in the
                                furtherance of patterns of fraud and racketeering activities by:
                                   i. issuance of directives to employees of the enterprises
                                          including:
                                                1) ‘national corporate policies’
                                                2) memorandums
                                                3) training manuals
                                                4) claims and policy handling procedures manuals
                                                5) sales directives and training manuals
                                                6) marketing directives and training manuals
                                                7) contracts between joint enterprises
                                                8) contracts with third party agents, and agencies,
                                                    including law firms
                                                9) instruction manual to attorneys.

                                     ii. issuances of directives to third party agents of the enterprises
                                          including:
                                                1) ‘national coi orate policies’
                                                2) memorandums


  PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 307 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 105 of 110 PageID #:
                                      3488



                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                  iii. issuances of p oposals , resolutions, and analysis of
                                          operations, in order to conduct fraudulent activities,
                                          criminalities, frauds, and patterns of racketeering activities
                                         including:
                                               1) ‘national corporate policies
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between j oint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                     4) Authorize the usage of, participate in the usage of, approve the usage of, and
                         / or engage in marketing activities, sales activities, or ope ational activities of
                         an individual enterprise which used the term ‘state farm’ instead of the full
                         legal, and lawfully registered company enterprise name such as, ‘State Farm
                         Mutual Automobile Insurance Company, or State Farm Fire and Casualty
                         Company, or State Farm Lloyds, or State Farm Lloyds Inc in any form of
                         co nication to any pa ty, including:
                              a) use in marketing materials
                              b) use in sales activities
                              c) use in claims activities
                              d) usage in general conversation
                              e) use in interviews
                              I) use in reports to
                                     i. members of state farm mutual automobile insurance company
                                    ii. government officials
                                   iii. given in testimony to govern ent officials
                                   iv. given in conversation with government regulators

                     5) Engage in interstate sales and market ng activities using the term ‘state farm’
                         to obscure the operational differences between the ‘state farm’ and the 25
                         companies owned by Defendant Auto, and the association in fact enterprises,
                         with the knowledge such usage would affect interstate commerce, in order to:


  PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 308 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 106 of 110 PageID #:
                                      3489




                            a) create, establish, and operate an enterprise known as the state farm
                                group with purposeful knowledge and intent to:
                                    i. defraud parties, such as the plaintiffs.
                                  ii. defraud banking institutions
                                 iii. conduct a single entity fraud scheme designed to defraud
                                         parties
                                               1) engage in association in fact enterprises engaged in
                                                   racketeering activities
                                               2) manage and operate association in fact relationships
                                                   in a complex and confusion operational manner
                                                  which:
                                              3) was designed to conduct racketeering activities
                                              4) hired third party attorneys to commit
                                                   a) acts of fraud upon consumers of state farm
                                                       products’
                                                   b) acts of fraud upon the court system of the states
                                                       and the federal government
                                                   c) acts of criminalities under false pretenses
                                                   d) and engage in third party criminal acts for hire,
                                                       whether the attorney had direct knowledge of
                                                       the crime, or the Count 6 defendants or their
                                                       enterprises concealed the crime from said
                                                       attorney by acts of fraud, and failure to disclose
                                                       material fact.

                           b) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their af iliation with ente rises engaged in
                               racketeering activities, their corporate management policies, their
                               operational structure of subsidiary companies owned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                    i. members of ‘state farm automobile insurance company’
                                 ii. government regulators
                                iii. banking officers, and banking institutions in general
                                iv. purchasers of debentures sold by ‘state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products
                                vi. depositors in ‘state farm bank fsb

                           c) create, establish, and operate enterprises with purposeful knowledge
                               and intent to:
                                  i. defraud parties, such as the plaintiffs.
                                 ii. defraud banking institutions
                                iii. conduct a single entity fraud scheme designed to defraud
                                       parties



 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 309 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 107 of 110 PageID #:
                                      3490



                                 iv. engage in association i fact enterprises engaged in
                                       racketeering activities
                                  v. manage and operate association in fact relationships in a
                                       complex and confusion operational manner which:
                                            1) was designed to conduct racketeering activities
                                           2) hired third party attorneys to commit
                                                 a) acts of fraud upon consumers of state farm
                                                      products
                                                 b) acts of fraud upon the court system of the states
                                                      and the federal government
                                                 c) acts of criminalities under false pretenses
                                                 d) and engage in third party criminal acts for hire,
                                                      whether the attorney had direct knowledge of
                                                      the crime, or the Count 4 defendants or their
                                                      enterprises concealed the crime from said
                                                      attorney by acts of fraud, and failure to disclose
                                                      material fact.
                                           3) operate an enterprise without full disclosure of their
                                               intent, their acts of fraudulent activity, their
                                               affiliation with enterprises engaged in racketeering
                                               activities, their corporate management policies, their
                                               operational structure of subsidiary companies owned
                                               by state farm, the intent and operation of association
                                               in fact enterprises harbored in companies owned by
                                               Defendant Auto to:
                                                 a) members of ‘state farm automobile insurance
                                                      company
                                                 b) government regulators
                                                 c) banking officers, and banking institutions in
                                                      general
                                                 d) purchasers of debentures sold by ‘state farm’
                                                    enterprises.
                                                 e) purchasers of ‘state farm’ products
                                                 f) depositors in ‘state farm bank fsb
                                           4) create, establish, direct, manage, authorize and
                                               participate in the furtherance of patterns of fraud and
                                               racketeering activities by:
                                                 a) Issuance of directives to employees of the
                                                     enterprises including:
                                                        i. ‘national corporate policies’
                                                      ii. memorandums
                                                      iii. training manuals
                                                      iv. claims and policy handling procedures
                                                            manuals
                                                      v. sales directives and training manuals




  PLAINTIFFS 3rd AMENDED CO PLAINT                                                         Page 310 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 108 of 110 PageID #:
                                      3491



                                                      vi. marketing directives and trai ing
                                                            manuals
                                                      vii. contracts between joint enterprises
                                                     viii. contracts with third party age ts, and
                                                              agencies, including law firms
                                                      ix. instruction manual to attorneys.


                                           5) issuances of directives to third party agents of the
                                               enterprises including:
                                                 a) national corporate policies
                                                 b) memorandums
                                                 c) training manuals
                                                 d) claims and policy handling procedures manuals
                                                 e) sales directives and training manuals
                                                 f) marketing directives and training manuals
                                                 g) contracts between joint enterprises
                                                 h) contracts with third party agents, and agencies,
                                                     including law firms
                                                 i) instruction manual to attorneys.

                                           6) issuances of proposals’, resolutions, and analysis of
                                               operations, in order to conduct fraudulent activities,
                                               criminalities, frauds, and patterns of racketeering
                                               activities including:
                                                 a) ‘national corporate policies’
                                                 b) memorandums
                                                 c) training manuals
                                                 d) claims and policy handling procedures manuals
                                                 e) sales directives and training manuals
                                                 f) marketing directives and training manuals
                                                 g) contracts between joint enteiprises
                                                 h) contracts with third party agents, and agencies,
                                                     including law firms
                                                 i) instruction manual to attorneys.

             G. either directly or indirectly through employees or agents of the enterprises make
                statements or cause a third party to make statements which include false and
                fraudulent statements of fact, using the term ‘state farm’ including:
                    1) Representing 25 companies owned by Defendant Auto, or more than one
                        company owned by Defendant Auto, as one company in advertising activities,
                        promotions, and campaigns.
                     2) Representing 25 companies owned by Defendant Auto, or more than one
                         company owned by Defendant Auto, as one company in sales activities,
                        promotions, and campaigns.




  PLAINTIFFS 3rd AMENDED COMPLAINT                                                       Page 311 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 109 of 110 PageID #:
                                      3492



                    3) Representing 25 companies owned by Defendant Auto, or more than one
                        company owned by Defendant Auto, as one company in claims activities,
                        processes, or payment activities.
                    4) engaging in a corporate scheme, or pattern of communication, or pattern of
                        behavior to never to admit state farm :
                           a) makes mistakes
                           b) was found in court to conduct wrongful activity
                           c) does not act like a good neighbor
                            d) does not help life go right’
                            e) engages in nefarious acts
                            f) engages in a pattern of behavior to include
                                     i. abusive claims processes
                                  ii. abuse of litigation as a profit protection mechanism
                                 iii. conducts patterns of theft, and fraud by deception
                            g) conducts a knowingly abusive pattern of company activities
                                    i. to deny payments on lawful claims
                                  ii. to delay payments on lawful claims
                                 iii. to refuse payments on claims based upon knowledge
                                          collection of the payment by the claimant would be more
                                         costly through litigation than viable, or financially able for the
                                          claimant to afford.
                            h) abuses customers good will
                            i) abuses claimants good will and causes financial damage due to ‘ state
                                farms’ operational policies.
                    5) Defendants knowledge ‘state farm’ corporate policies unreasonably favor
                        ‘state farm’ at the expense of the customer, including Plaintiffs
                    6) Refusing to admit, acknowledge or disclose to prospective consumers ‘State
                        Farm’ has a significant history which includes:
                            a) settlements of RICO claims against ‘state farm’
                            b) state and federal court findings of fact that ‘state farm’ engaged in:
                                    i. sales frauds
                                   ii. claims frauds
                                  iii. ‘mad dog’ defense tactics
                                  iv. abuse of claimants including
                                               1) purposefully causing emotional duress
                                               2) purposeful defamation of claimants character
                                     v. abuse of former ‘state farm’ employees acting as
                                         ‘whistleblowers’
                            c) sizeable state and federal fines levied for:
                                   i. fraudulent
                                               1) sales practices
                                               2) claims activities
                                              3) reporting to government agencies
                            d) Federal court rulings finding ‘state farm’ guilty of:
                                  i. acts to defraud the federal government
                                 ii. engaging in interstate fraud


  PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 312 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-2 Filed 04/06/20 Page 110 of 110 PageID #:
                                      3493



                                  iii. frauds against claimants
                                  iv. using state farms wealth and financial resources to cause pain,
                                          suffering and delay to claimants.
                                   v. engaging in unreasonable litigation practices.

             H. Di ectly and or indirectly causing employees of enterprises to engage in racketeering
                 activities in furtherance of fraud schemes, through directives, or company policies
                 which authorize, or cause the commission of acts of:
                    1) mail fraud;
                    2) wire fraud;
                    3) bank fraud;
                    4) extortion;
                    5) robbery
                    6) violationsof 18 USC 1951
                    7) violationsof 18 USC 1952
                    8) violations of 18 USC 1005
                     9) violations of 18 USC 1006
                     10) violations ofl8USC656
                     11) and other violations of 18 USC 1961(1) not here in listed.


  265. The racketeering activities listed above set forth above in Paragraph 264, Sec. A-H

         individually sets forth constitutes a pattern of racketeering activity pursuant to 18 U.S.C. §

         1961(5).

  266. As direct and proximate result of the Count 6 Defendants racketeering activities and

         violations of 18 U.S.C. § 1962(a), Plaintiffs have been injured in their businesses and

         property in that: Defendants including Count 6 Defendants utilized incomes derived from the

         patterns of racketeering activities, to operate separate other enterprises, association in fact

         enterprises and third party agents who conducted the enterprises criminal activities and other-

         fraud schemes which injured the Plaintiffs directly. Additionally, the Defendants enterprises
         invested incomes from racketee ing activities in order to pay the Defendants and enterprises

         in order to bribe them in to conducting and participating in racketeering activities which

         constructed a circling and cyclic effect’ in where racketeering incomes become invested to

         fund racketeering activities and enterprises.



  267. WHEREFORE, Plaintiffs requests that this Court enter judgment against the Count 6

         Defendants as follows:



  PLAINTIFFS 3rd AME DED COMPLAINT                                                          Page 313 of383.
